.,'§Z.L_§PG§N:> 131‘@z TE;~>< ’?@”“

` Abel Acosta, C|erk

 

` 1261 usin”cv= MDWL>§ 1 .11§12- Sz;+~'z §~~C)§.

 

_`{9.12 %\01452 _
' IAFULC@_|&§ mlTI.-¢€ Z\€CE»W\EAL__ ‘§_\1\5“41€.*’13(€;14§ §1)?(
yi$b§'h~\c§ T'H§ \)4121‘.W_\\s§ ‘Tco C§>MP§ '\’H€
:1#1:1111213601>121~®1§§\7§§1,§1§ Ds§®w§§cv-»~/ '~VH§_ 'rrz\/.>L.
.:luD£vE
“TIL) PEV§:NN§. § D §§’§1§\111§__§¥@_>\_,.¢\@4®
9__"§;-€§2§~§9314°1'"41)_6 TC 114T§2E§& \141TH \\/\\1 4§_§§ 12;§~
1;1)§14§¢© zeruz>) 1\/1\1 §§ Tl+ cw§c)\§§ 2§91,1§1'104 1§ <2§11§114§ 111421§¢\§@4,4§1,§
D_§_,¢>»\/§ 114 "M¥:‘)C¢§Lm®m\} \‘Z§J>SF§D FEDEZZ-\&_» T\-w_§ §\)_PFCQTTNQ> 1300`)11\/1§14'1§ 9%
\/\Q\)_§\___>L_§§§m_m:z:§> TD TH§ uzr~ :`1: Av\_/\ §41;114
\_(01) m§ §§141¥4¢»141 1141=@1?_-11\_/1¢_>:_1:®1§_ §\)P@zr\§(_\§§D§+§z§§t§ Phcv' u§z, 136=0§104§
. w\A~M-sws 11411§121=§§131141:11¢1 §§ML)M` §
920;§3114§ §JT~ mace 13§11§1014§ §§ _\o~s_~:»;>-@m§ `
__ __ w\§_:1+¢5.L,L>/ C.LJW¢>E>\S uNU145_ @M%Puzh£-»__\t_
641>:<1)`6 \~0\)‘>C,Z\LH 144 moURS MQME€>,\A\W\U
\NQ;J__QZ,_E'J_\J__AW\ANUTSD "¥_D@

14 men/worm C’_Ovv\vv\\'\"' hamm MMQU'€Q_ 444(:€2
`1@066~05502'\'6”3 \Z\l '\'HE`._\OM€U"O->§
555 1055001”; 1566 \4»,1>55€550 6144»:'_6`;1+/4:" 0_05 v\/\Amg 'T'\»\N\“ ~L-\A\r€

0614\054v\540>, 5 1 ` ,_ ' `

ZMW 05 04 6405:>\1 '50\-\'1"/_,._5405_` 405 _

. \6004 146 \»4440645120+ 611/6661 556 466 ¢’04461:5>,

564 AOM§ 440 5\¢\_02,1\4655 c04\4"59:r6.0 556 '
000 5005\0460 w 52000:.5;50)462`5€2 adm 5
500T~r 1440 55600\2 145 000:¢200-\04 \4¢46 m
16055500460>414 50505(40»5040¢206_0_651005_0_\410 04 6540\/\¢0.

_1~;040.0'0\/\00.-'~ 024)4‘1~ \14 vm \wc»:  T_D 058\1 L>. MAN\)M¢§C§>M

._1;050455 1040 Q_eve\,ovme\r‘ 500":~\/ _ 444\/

` "151.\.11£)4'\" 555:»0¢4 \)40\)\.0 \L)40\14 1045 5400'1-'~`/ \140\)0>
56 6040401~40 0400\¢40 5556/4504_)5_® 06\/05:£1-o

"Z.

 

 

 

 

 

 

 

 

 

 

 

 

.Ma'\vr' c;i~/\§w§w§© w/>¢> mm \)\\@AL\NQ> ad '
w mrm§m©e¢m_ D¢;O>SCT \=02 P,¢>,Ma\/\A M~' T\aa
‘t’\'cv\€., €§S cn)¢r' Z€CQZDS PACQ:~; \\ N\'M¢z_‘-;D vs
/>. L§rrm F-zow\ n+§ -Té.\zbaz §IL_ MQOWL§Q@§@ l
 FL)LF Q_E:_uw§=nm \OALQ§ \L

`_ \¢;A mm @e= me z&\:> \)\¢ \'=,QQ\_,\T'\/..

Z‘\ \Z) FE:Z. m_\\nm ple §`m'rc)\\v>;, D\SA:JF§\Y_ "\Y_e
we w@o\._¢lszo- wl r=czz />.®wmwc>§ ~T© cpc w
_M§>l§@ mac mem c;:_>\>§m§é> wm ma
wm `/>NO awaa:nc§ a\@~§wa aaa .omzazem
lam_§oaaz:)_iaa)l;bs=r=\cm cr’ P/>cv§/o §§ aaa , `
_ _ 'l¢-om)c:'\ow_@\z §§110>\_§.:r\ caa-mcmo~n .
z)v= A\>¢/az\murw 0¢\0§1\®\£-:~2,1¢5§>;. wmata wm
\)acu>=no¢~s @1= L©l)bc»zz sw ~`r.> ass Daq=n\\mc>\\\e AM\> `
armorw ama magnum c>¢~\ ma Am\a;> QL@€£> `

~Z?\\~°\.\¢ _ 1

§ch almaab wm msa mm ma @rr~/ nw

 

 

 

 

 

 

 

 

;lr_’);\.l:@? /_>ll_czmz\';, />¢zo‘b€) me M Ezmv\ :r\,uz-;

~ l\Z‘zQ FMTV c>§ W QA,\ZL¢m a\,.\»©.. _~m§ \)5;
AZWN \Z§=FU§U’) 1442\.\©€£>?1'§¥26 A§O avv\b.u., com
._ l>~'r" TL-\#'r’ M_¢`OC)ZT 1§ T&+§ §_\P§§'V or’ /.&. §Amc>§é.z~
~_»=mmxa§§w Dcza@r* mm §zow\ ma mac L,N_ac;_¢a);_
6\41’>"¢5¢\/\ §r N>D\+nc§¢»ll.>/ lwe mma win §0\1§~\'6§@

` ‘ZO\\:> LM@§§ZLQ\€‘? %bl>§ h Z§LN\ON/.bu~\? \M\T\a~/L `
§§§
ND)M’TJ§L:> Tw§ §\i§'§vv\`é> T®, §§ M®§&L§` _A§D oe'>§op
_1~§_ b \§A.\?Jru\’\¢§ §§\N‘Z.c§vv\§ -» §§§ PMQS \§»-'1.“1m

,1$,`§6»,§11=14~§1-1' wm § m hams-ja 1a mmp
11\1 _.U§ 'Q§E§rr'\c§""> \§w\cla Q§w§ 1§ QNZT "` \1\1'1'§§>~
130 W€¢" ""A¢Dwrap~rrp',f‘ Qz, §\)\~rm?>\`,§ §:c/;Tu§o§§
,6>_\:-.@~\ A§D,` §§11~\® QZDOQC§O i MA§\_)FACFOQ§D Q.§O{>.\Q£!>,

, A§T>Q;§1~\\1 ._._~_§§\Q¢§c> am

` ,.~..~#11/\¢\¢1,\»1161§ M§,wa-§\u>§ comnz,\vmca..¢“ N,L:. ar

\)`\l-HC\»A= A'(?(?L\Ei> TO C_M €\N§Z(==lt§":v

 

+. 1§ y \1\)111-'1 1§T§Q.1~wmqu6,c)vv\m§zc.§___

. U§Bé'/ \‘E>\ybc'\\§”\ A_§cp 1§"'§2_4'»2§2§\¥§ \_1¢>\1'£+ 1§@§¢§1€_

' comm§ec;§ mac \w_¢;az, v@>\)ec. 61§\ 1~\@¢' c§\>( map
cm§§mcaa§ Pz§_@¢s§¢\ro~r@ \pc) §w§% m _1~/\§1§§§€) zamo§¢mas?e

' wm rp§§,):>@§c) A§_\p_am€\,§m§§v§p ~rzo 40'§006:1~
_§_\)b_\a§§’o 1§ §§)~\ M§>_\€)_\AN/aaca\¢a?,:
A.QO wm§\¢s, away €§ur mecwe~\§§bw Ow»aw=
_M~¥O m+§a meal ` . .»

_ES¢ TM/\O§§§ \§\Tk+ __1§\>10§¢4§ 01\10§0. \§_0§6,.1§§§FO§§ \~\,M> ma Pruvv\zulu LEND §
*Tl’\l§l'EJ\/\é A F=O\@~\M/'\L, OQ\_M1§AL CUMO_LA-.\§F _
.____~ wNa vv\-§D§ Qa_ag_§§_ZZ,§Ou L§m,awm§. 'r'\-»u§ :" "`5

` _11~;§:'»§1"6_».6§1‘>/.\0/>»<12*0¢=1~144@ TM§ 411-\//).1\§111§"

~W_A\)§ Qm§”r'~/ DA ll_§§\§ *‘L+o:-§ @;>\~|»p'n§vxe_ maneule

4 ,

 

 

 

 

.;T:e=§ §»10~17_61~\_1§717»-1102 1106 10§»01000 60 10§0¢6_,_1§1/17
_73<00621017_1§¢9 §110§___1448_ Z\:vv\ 1061 ___4441>0140 06
*`1:`§26\\111019“ 2602\6 1000 212§7§171§0 ». §~15;161\/\ 171.1.11=17
jp\rp §017 110021¢_. 1._1.0\)0/§.217 Q§_S;D 11§1~_1710%§0 117 \§CQ.\QM§.
1510 241\/\1.11629§4>1§ 41-_\`)717 01)21§<9 7171916¢14711`)40 210
1917 711-16 0001761~/\.¢1._§0 1106§6§§6© 117 \100211_ 110 1714~11_00
_1>11§§1"9` 1101-191 /1 247026£:1'61:> §§:1¢21¢»1_. _67_§691§§629 6201/\
_M§>6919§0? /1.§0 6§1~016 1101§113§ 14 111411§§§1:> 2. 6. 260
__\1-1__
_61,11\/\1§¢§§0 1000 1201 710 19.12006 17116_126 1104/9 100
0646217101\\ §017' 0101._\1 0 ‘T')km@§m§€:`> 1101‘11+ ®1106§€9§___
.Aén>:r-a )1=1§1_£')1§\1 $A§O PGEEEQ\)TOZ€> A.ZE`NUF'®<1§11\/\217 16201\/\ l
_1610162011_6 §0§§§1010§ 6117\1 21:>§§412 1\/1.1'0§76§
_1_/_1/._1¢6 1121.6¢>~2,. 71119§ 1\/\§10129<01)§411_»/160 1\_/\11:00 100
017/2119 />1,1`,6§ A_§ip <21:110290 \§626 AL\., Ac:_r'§€_l_~>< §§G:A§§t>
1§__.___0§§20071§§, 171§ §§§§ 601292191§19_1§0 6402
1..1.147§ 1/\11\1 194/016 610111/“10/11,_ CMLOAQLQT\/ 40 1916 1504/3
7171’91621¢92§0)91662 1000 22§0§§71' 00 761116 920262:17%\1 010
~_~11;_16 §11919¢1¢9 711-116 vA.§Q¢L\§M/o 0441>46173 1116 2202§22\1
1104/7 11§<>§29 1261:62¢>.1.-§~§1¢291)2174\1 2201601~100
69 71111/\1)§21§<4 110117191 4 1100~17106/9§. _0*~__\11006__10_1\4’416;120_
'\"'19119. §MUFN>§ 1040 2162072:1§0 710 §§120 1000 006 ` "
._1~1: 1\/_1§§101_»1 2621:0§ Q§_§ 011.§6 119 mw§\>`\ 7_1;_262§1110
` 126 2211/1116 f170 1116 §0§60170110§ 90 o§ .>1.)§6 ZZ 2011 2000
M_QM 1§6’1'7’§126 6 \1_0»0 4246”71’69° 221011_,10 712-1617 :C
5

 

 

. cwewl~, edo eeng reese cwl\\w eegleee Qel-»"'w\l_
-’l_®evl Mll,Lee`. mell=~lwe u~l'> ee;)eelle_e_el_l\>~l QlD we
M5ede me md ew\A.lL_ \ldl‘;l me~ulevv\~\ eym- means
_le§eee§e©\l&@ wl" lee \>~>§> ol§QQe¢Q,‘ l~l\w_lejr\ elsao~‘
_‘\ld\wleh game ~rlele, enemieQO m mw
50 \f..\/\uo,£>eoe l»\»e _WEZ¢N\! OOel§L§_f>eellll\Y= QR-‘r'AL.l/);\'lcl\le
52 ee‘eremc:rl'old ©l= clelw.lll\)le ll\l\le‘i¢r-\emod ge
SSOlol¢/>~Leg \)r~>OeQ, l®ohc'_. 51515_ '75€_\4~ _\i
lv\lue(ln.l\l<> euel.e~l mov\/\Ae epvdvledlm\l l=ool\>©, levl»
lede ~l=’-u>elel @Aldld; er w\\»l lel©&ee_.. F¢:L>Qe OA~H” )§Fr‘e@e
J;\l`llse_meeerepm_@ wm mel)he`ll\lo Oo;oc)e;é:l\léllo;leze_e
v :\f€+el_ M_l=_o§>§>_§é>eleeueg _A.l\elQ _\l\leuve."r; wlf'> howell
..:l>.ll: TTHc>v\/\/>~e ?/>~Q-lerd'l'e bee \lee>l C,Lry)e'rc> Tlelle-
ll\/\Ae\/IE>(L. Oe/Nde`. AQv\/\€*eordco A.l\lO meee \‘7 A Nex\)e
Celd`_vdec:l'lvrd 1b (Zlcll\\f/).MDEDSQCE ellva THG\/lA') le
/).L@O il S\DS`QEI`J” ll\\ 1145 SASGU\(D@ S¥: 1146 é>lbf“l§?f\/\‘)
L.wD Mcae -rleleM/»e pleevdle:l lee _Qovm¢ll_l,\¢ ll_\\\l:’l.u~
lemle mo 1145 "re.¢ml¢; erd’l`”`l Oel\/\©Cll#fl'l\:’ mge QeeOLE _l-€ ll¢O_ :l:_ lm leveee_e\vele~l meee>l.¢¢» \)e.

eeerdlrl‘e Al~© C.oldcd&ee¢b“;lDl~>P- ll\§\l@€)‘r\el:nmb ll\l:T’c> m

 

 

 

. flagg/gag \

?@eeor~\ mvo~\r€cp no mg gang c;)>.bg mm mgm/ag Cea~\.-

 

 

_1¢¢»(;1:>02:1‘.63~\¢>:\'1:$ ago doal.\e m worm/ago Cg~*ran_ayr\b¢g> 11a 1A-1gc2. Q€~€L€cnc»¥
C£A.N\Op,m<>r\\¢ t '

 

. .» `TE&gMPgaea~cg_E-W_¢> Qéme vog§zam¢aé> é>L_
\'Ff 111-gag 15 M\fl 1Mfrgipa»1r-l nag=q_ -=1_"11¢ reg .a\)<>\cal>~a. `Ni>

*m@??€\)vru- cpg?or»l M\L).ag§zecpo.e.)‘:mcg_ M mg mgmal.av=\cmg~\ 091’\+6 fnz.lALe
cagng A)~\D TH-\‘>CA€>S wo /H»"\=F’ QV-’ vv\/A-¢-»{ iam amc angog:o‘mg¢\_b (Ln>ga\eb

' /S~NO C>Qu¢u©w¢‘f; 612 \I`D\Q€D

y gang am mcpgeg~\pam nwgf:nbmlea 16\4 ga

agwgw%gmgwj A@@\¥»z ggavv\¢ma\a__
angle»=no'g fmb ama/mms b_ gang Y=QMMLO@:> »m:

 

 

311-116 1‘;”6\ frb ang ha fr\,g:me raigm~3'@9 AL\O 1\/\\#1 U©@’H \)MC_Q¢\\©UWT’\-OMM_L>/ T?>~\L”EN
Wb¢v\ U,_r_oecog ~(ou_fnfb_ Q,c)l~/`\an_ T\-sg, '~1'14-1@> v= 5420®.1$ frb ac':r cas ev\>~a Mmo¢\s frb 01@52\)»`Ln12~‘~¢ mg
fr?c\/>~se.a\)dog 06 61)/>» geomTE-; 161>~660 gm fr\,+g 11\1\1=’0’2`MA:11'O+ 6661\/11$1'®9 § '
Canaaglsb A v\/\An_'u)r\= _\Q._.__Qa@

1316‘5??1€>
;UAQ¢, 01\>11~ ~Tc‘e `Z.fdt<

. , `Z~Fcc>_\/~)au_/.nc€.` Ql-\CM~ U-D _ " l

mumor»~ fv;n f./l;"'l 366

 

 

 

 

 

 

 

 

 

Ju1.22. 2011 2:54?111

 

No. 3036 P. 5
JONESTOWN ' Calls For Service
POLICE DEPARTMENT Defai§ Paqe
18304 NoRTH PARK DR ~ mtm,,; cans `
JONESTOWN,TEXAS']M§ . 07/22/2011 Y 11~014355

 

 

lf"""'~os/z>zi/zio11 °W=Wsdnasday' “"“*'1011.-15.-110A °‘*M"°*cmEF AS°“°V"

sum °"”‘°“ cL |°°’°# 11-014:156

Ad"°“: 7748 .IJVEOAK AV

L°°°“°": 77411 L1vE oAK Av ‘
city = ioNEsrowN

' JPD

 

 

 

Beat: 7 . Seclor:

 

 

 

Cwnv= mavis

_,_ ~ ' _ REPORT|NG PAR.TY 1NFORN1AT1ON
N°m°= MALCUFF CHARLES 12/27/1957

L°““°" 13649 FM 1431 sn=_ 1a

P*'°"°= 512 267-324a

  
 
  
  

   

 
 

 

 

 
   
     

RESPONSE 1NF0R111A110N

 

 

 

 

 

 

    

1111 unu: stem 2 m unn. Postell ram named
mmr 2134 cmd.lohn mr munoz E°§,"'f§e°;?,",,u,:
mspa\ch Tm\e: 06/2?/2011 09:15:00 ' Dispamhnme: / / : : 76

Enmuto Tuna: 06/221?011 09.'15.'00 Em'ou!eTlme: /'/' : .‘.
Amvenm: 06/_22/2011 09:15:00 Anive Tirne: / / _ : .: . mem loc cH,EF
ClearT»me: 06/2?/2011 10:30:00 Qear¥‘une: l l : :

 

cALL DE1A1LS ,_ _ '_
ca11 mm 1400 enmmaiwschiaf ' minv: o

 

 

Dascrlpllon. '

Damage to three of the wind generaer used as part of tha wind energy program being
run through the city.

mcmillan ' mo Pemrmg meade

C°mm°n\s One of the generators was broken at the connectivo collar and some of the blades were
broken as well The other twa ganrators had broken blades. See full report

 

 

 

 

Ju1.22. 2011_. 2:541’111_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. 3036-~P. 6-'---
Case N '
JONESTOWN "“° 1 °` 11-014356
Beal ' Rp! D|s’l : Se 2
POL|CE DEPARTMENT 1 ci ""°foen=¢ q 1
Crime I 1nddsn! (Pn'nmy. mm Tertia\y) Alam;* comm Da£s 1'lme Day
23»°3 Pc c"'""'a' M'“M°' [__.1 onarFr osm/2011 12:00 Fri
1:] 111 osm/2011 os.-oo wm
I:l umw omzL_zan- 09:15 wad
umw oflndd¢nf ms L.'vE oAKAv, JoNEsrowN, 171 `
Cw”€mf 7740L111£oAKAv _ Cwnv
Diwo v~vl=mn ‘W'=womgm w-wlmsn 's"=mpsu ‘0'=011~ mms
Rp Lao!. F|ra\. mm (an il mmese) kane Sex m HT WT Ha¥r Eves Homo Phono
MALOUFF, ¢_SHARLES W M 53 0 0 (512) 796-7000
weren 1508 nn umw sure mm
P.o. aox11s 12/21/1957 {512)
Cib/.sza\e.zipcode 1$14 umwa swan mm OOBPMM
.CEDAR FARK ?X 78845~ 0 ~
last F!ist. M}ddh (Form ifwnw) m €d¢ ms m W¥ I{aIr Eyes Homa Phone
Addreee m mm sum Wo!\< Phone
city. scm zlp code mann 11 sums rem wl Fhum
LasL FusL Midd!e (Fiim 11 wm) mae $ex nga HT - wr Hair B/es Home Phone
alarm 03 m. manner sum womrmne
ony. sm¢. mem lssu umle v sums mo Ceil th
1311 mg mmiimmm) nme sex ego m wr m m name rhone
Mdren" DL- Numm Scale m Pnom
ciry,s\aie.mpcode umwa sum ma cule
Ws”’: Documanted. See complete mpm.
. malice view .
Wasthemawm\esstnu\ecm\e? N m l l : M : ® FM»¢WDM$- $94,000.00
Was a suspect arrested N pm _
lsasuspectnamad? N- uCR? 14 RM: wmvmlomecase. [:1
§ c;a"$:;°;b°¢°°a\ed; : sangam:N mcmna: \:I mmsamarcmzen: m
sic described .
g com haw m n N mwx:[j umwa [J chudmu: [:|
> lessen pmpony hamm 11 Sm 70 w mvzs Mm-. oPEN
h mm an “m\la` M»o~? v nw 27 1 , c ll l
d |sslgnmeantphys!ca\evldanmpresem N ORI# m ann , mcgee
w hmisema;mnjumwm? 11 umwa 11-01435$
Aro there unique dreums!anoes? Y
lemmamdpmo>unyoisomnm 11 A°W°‘T°f °“‘°= -LL-_--
Reidaved By : W: Dab:
Odlee¢_ID: ChiefJohnStBQr 2134 / l

 

 

 

 

\_____.Ju\. 22. 2011- 2:55PM_

 

No. 3036---?. 7---'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JoNEsTowN we z °‘”"°‘ 11~014356
POL\CE DEPARTMENT ' T”°:Offonso 5qu 1
Climel |nddent(Primary) .Amnpi
zs.oa Pc cmeemieehie: [] P".’Pel'fy ReP°"t
memo regs mere arena mel seneme (ernnqme} am ucR
1 MND K
°°""°“Fu°" [:| swan value 0 [:| Evedence value 0
50 mun ruRB'NE m Reoovued dee 0 [:] S€fe|mo value
Lecauen [:] oemeged value
seized
Omer madden
mem a reg s mae anne mead sum m rex mug me) QAN UcR
oeeenpnen [:| seem value [:] mem vexwe
|:] neeevemd `V'awe Safwems value
warren ' ' named vex
seized ue
m madden
: Appmv 1 Dale:
OmeerID: ChlefJohn Sle¢at 2134 gmde ed . / /

 

 

 

 

`Jul. 22. 2011_ 2:55PM

 

 

 

 

 

 

man No.3036-~P. 8--
JoNEsTowN me » 3 11-014356
POL|CE DEPARTMENT *”°=omse set 1
;r:;l::“cn:::mmme: AEM Narrative Report

 

 

 

 

On the morning of .lune 22, 2011 i met with Charles Maioutf the Director if the wind energy program that
the City of Jonestown is operating under a Federai Grant and in conjunction with CM Energies.` Mr.
Maioutf stated that there had been a number of incidents over the past 45 days that have led him to
believe that someone may be trying.to sabotage'the wind energy project

Mr. Maiouff explained that about a month or so ago one of the wind turbines located on the Waterscape
Property (Live Oak St.) was found to have been tampered with. °Ihe way the turbines are designed they
will only turn in one dlrection. They have been weil designed and tested in coordination with the
University of Texas and they have been wind tunnel tested lt is not physically possible for the wind
turbine to spin backwards as'it would violate the laws ofphysics, yet this tzn‘blne hadbeen turned
backwards and unattached from its mounting base. One of the Lexan blades approximately 10 tiers up

had also been broken This was also verysuspicious because the blades are constructed of 1/4" lexan
and are virtually unbreairabie.' .

A second suspicious incident occurred on June _.1, 2011 when someone walked into Jonestown Wind
project Ottice and stole iaptop computer. This incident occurred in broad daylight during lunch time and
the only thing taken was that one iaptop. (Case'# XX-XXXXXXX liners was a lot of valuable information
concerning the pmgram on that iaptop,

The third suspicious incident concerned his personal motorcycle He stated that he had taken his
motorcycle into a dealership for service and he got a phone call from die mechanic asking him it he had
any enemies because someone had apparently tampered with the front tire of his motorcycle When Mr.
Malouiir went to the dealership they showed him the front tire of his motorcycle where someone had
apparently taken a very sharp object and cut two slices ln- the front tire, each being approximately 10"
long and 1/4" deep. This could have easily have caused the front tire to blow out if the bike was taken to
highway speeds and expanded The result wouid.have been a loss of control of the bike and possibly a
serious accident Mr. Maloui7 stated that the only place that this damage could have possibly taken
place was at his residence on lafayette Park Drive here in .ionestown, This was especially problematic
because virtually 'no one knows where he iives.

This morning when they went ._to inspect the turbines after last nights thunderstorms, they found that two
of them were damaged »One of them was broken at a shott joint and-a iexan blade was cracked. A
second turbine was broken with one of the blades about 10 tiers up broken and shattered into about 40
pieces This type ot shattering was uncheracteristic of iexan and the damage that was observed was not
caused by the wind as the winds experienced during the storm were'weli within the tested`ebilities of the-
turbines. According to Mr. Maioutf the only way the blade could be shattered in that manner was for one
or two people to climb up and._hang from the blade andtwistit to cause it to shatter. Also found on the
ground was a white hard hat that was nothing like the ones worn by Jonestown employees or those of
CM energies, `lhe hard hat had the name "King" written on the inside and based on the dirt on it, it had
been at the scene through the'ralnstorm. ~

The last time tllat'the turbines were for sure intact was about Friday 6117/2011. ML Maiouff states that
there are ot people that would like to see this project to fail including some previous employees and
also a group from Leander who is in litigation with the City over patent rights on the wind turbines.

l Reew:edey:. Awmd: uaw

off

 

\omoeno: ChiefJohnSt`etar ` 2134

 

 

 

 

Jul.22. 2011 2:56PM l No.3036 P. 9

 

 

 

 

 

 

JoNEsTowN we 4, '°°‘°'"°' 11n14356
PoLlcE-DEPARTMENT Worem s°q= 1
cram/momentum _ mm a _

28,03 Pc criminal maher m Nart'af|ve Report

 

 

 

 

The herd hat was taken into possession to be processed as evidence Arrangements were alos made to

have a uniformed oti‘icer‘ meet Mr. Maioui? at the turbinesite to gather evidence and further document the
area.

 

Ol|loerlD: Chle{.lohn$tetar l 2134 l WB’: lW: D;b/; |

 

____Juz.zz. 2011_2=56P~L _ No.aoss.__P. 10_`

 

 

 

JONESTOWN paso 1 incident Supplement' Page
poLlcE DEPARTMENT Case No.
easements 11-014356

JONESTOWN. TB(AS?BB¢¢S

 

 

 

Remded 07/19!2011 09215 Tuesday

 

Title: Foiiow~up

On July 15, 2011 at about 0930 l received a phone call from Mr. Charles Malouff concerning some
damage that had occurred to the wind turbines that are part of the C.M. Energies wind project Mr.
Maloui? stated that he believes that he now has evidence as to how the one turbine was damaged to the
point that it came apart at the joint Charles askedme lt l could meet him at die wind turbine site on
Live Oak and he would show me what he was talking about i'infonned him thati was tied up at that

point but that l would meet him up there at the site after 1:00 pm and thati would call him when l was on
the way there.

At about 2:00 pm, l called and told Mr. Maieuif that l was enroute to the wind turbine site and he told me
that he would meet me there. l arrived at the site a few minutes later and Mr. Malouit arrived shortly
thereafter. Charies-directed me to the one turbine that had been broken off. We then looked through the
space where the air conditioner would normally be placed and he showed me that there was a piece of
plastic strap that he referred to as l'mule .tape" wrapped around the base of the turbine's aluminum shaft
and there was a piece of rope similar to clothes line attached to die strap and hanging down. Mr.
Malouff stated that it appears that the rope had_ been tied on and then put out through the air conditioner .
window and then tied to base of the support structure 'l‘here was some scratching on the base where
the rope may have been attached. According to Mr. Maloufi’ this would have prevented the turbine from
turning and thus in high winds like we had when the turbine was broken it may have resulted in the
obsenred damage photographs where taken on the sn'ap, rope and frame scratches for enclosure in
the case fiie.

We inspected the other turbines in the area but no similar attachments were.tound.

 

OmcerlD: Aseno/: - Revieaedhy: Date:
Chiei .iohn Steter 2134 JPD / l

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

U bi.IIIlLlIUS I\Cp\)[l,lllg ' I\CPUH bUHlfHUL illiUI`IIl’dLlU[l

SEC() Stimulus Reporting

your session expires in:

29 48

mins secs
Report Contract Information

Logged in as: Justln M Shepherd

This report has been finalized.

 

l Take_ me to Vendor Payments information l

Return to Coniracts Me_nu

 

Contract C50951 : for City of kneean , Stabe Energy Frogram
§ Report for July 2011 `

Amount of electricity generated from wind systems (MWh) (0-9,999,999): 0
Number of wind energy systems installed (0-9,999,999): 2
Totai capacity of wind energy systems installed (kW) (0~9,999,999): 40
Dollar amount of required match you provided for your State Energy Program award? (0.00-9,999,999.99): 459652.00

What funds, if any, have been leveraged?

Utility incentive (enter whole dollars only) (0-9,999,999):
State Funds (enter whole dollars only) (0~9,999,999):
Local Funds (enter whole dollars only) (0-9,999,999):
Private (enter whole dollars only) (0~9,999,999):
Other Federal (enter whole dollars only) (0-9,999,999):
In-kind (enter whole dollars only) (0-9,999,999): 459652
Other (enter whole dollars only) (0-9,999,999): 0
P|ease discuss progress l:o date on your project deliverables: (min 3 char):
(ijited to 3¢2,000 Chars)

OOOOO

Many of the materials have been purchased and Systems are being installed

Compare your actual accomplishments with the goals and objectives for the reporting period:
(Limited to 3-2,000 Chars)
Sltes have been selected, most of the materials/equipment have been received, and installation process still underway.

P|ease explain any problems you have encountered: (min 3 char):
(Limited to 3-2,000 Chars)

There was no work performed on the project this period due to excessive heat and fire hazard delays. Aslde from delays with Buy Amerlcan and extreme heat and tire
hazards, several systems were vandal|zed and the location ls still an active crime scene.

 

Were you able to overcome the problems?:
(Limlted to 2-2,000 Chars)

We have not been able to overcome the delays with extreme heat and fire delays and the one location where the systems were vandallzed is designed for nine systems
Three were in the installation process when the vandalism first occurred but the whole project area has been determined a crime scene and further work at that site is
curretu delayed

 

Are there difficulties impacting your project deliverables or timeline:

(Limited to 2-2,000 Chars)
Even with the delays, heat, and vandalism, this project has not been significantly delayed and is still considered on schedule. However, should these extreme heat and
fire hazard issues and crime scene issues continue for an extended period of time, they may delay e project.

 

P|ease discuss any successes you have experienced:
(lelted to 3-2,000 Chars)
$1,836,400.00 has been procured for materials/equipment and subcontract and the project has seen successful implementation of the installation process.

Have there been allegations of fraud, waste, or abuse made against your eni:ity/contractors? (Yes/No): No

If there have been allegations of fraud, waste, or abuse made, please describe in detail.:

(Umited to 3-2,000 Chars)
' N/A

P|ease provide a summary of expenditures to date:
(leited to 3-2,000 Chars)
$1,466,400.00 has been expended for materials/equipment and $370,000.00 has been expended for subcontract

Obiigal:ions (Recovery Act funds encumbered) (0-9,999,999): O
Outlays (Expenditure of Non-Federal funds) (0~9,999,999): 0
Outlays (Expenditure of Recovery Act funds) (0-9,999,999): 0

 

Have you expended more than $500,000 from ANY federal source during this fiscal year'? (Yes/No): Yes

%

Illlpb‘ 1//[Ily Cpa.. Cpi:l.SLi:llC. LX. US/ SCCOCUHU`HUL['C[)UHIHS/ bUIlLFdCl.l\CpOI`LI‘ UI"

 

RESOLUTION

We certify that:

We are the duly qualified and acting directors of CM Altemative Energies, lnc., a Texas b
Corporation, a duly organized and existing corporation and in good standing with the State of
Texas. ‘

The following is a true copy of a resolution duly adopted by the directors of the corporation
at a meeting legally held on , and entered in the minutes of such meeting
in the Minute Book of the corporation:

 

"RESOLVED, that the CEO of this company, Charles Malouff is hereby authorized and
directed to obtain a loan in the amount of $2,000.00 from the Taylor Economic Development
Corporation for transportation charges in establishing a wind energy R&D center in Taylor, Texas.”

"RESOLVED, FURTHER, that the CEO is authorized and directed to execute all
instruments necessary to effect the loan above described including all loan instruments and related
instruments."

The above resolution is in conformity with the Articles of Organization and Regulations of
the corporation, has never been repealed, and is now in full force and effect

Dated: , 2009

 

CM Altemative Energies, Inc.

 

By:
Its:. Director

 

 

By:
Its: Director

 

STATE OF TEXAS
COUNTY OF WILLIAMSON

BEFORE ME, the undersigned authority, on this day personally appeared
, Director, known to me to be the person whose name is subscribed
to the foregoing instrument, and swore and acknowledged to me that (s)he executed the same for

the purposes and consideration therein expressed, and in the capacity therein stated and as the act
and deed of the company.

 

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the day of
, 2009.
Notary Public in and for
The State of Texas
STATE OF TEXAS
COUNTY OF WILLlAMSON

BEFORE ME, the undersigned authority, on this day personally appeared
, Director, known to me to be the person whose name is subscribed
to the foregoing instrument, and swore and acknowledged to me that (s)he executed the same for

the purposes and consideration therein expressed, and in the capacity therein stated and as the act
and deed of the company.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the day of
,2009. '

 

Notary Public in and for
The State of Texas

10

`E'AYLUEQ

ECONOM|C DEVELDPMENT CUR’PURATIUN

 

 

 

 

January 25_, 2012

Charles Malouff

CM Altemative Energies, Inc.
P.O. Box 2'6'041

Austin, TX 78755

Dear Mr. Malouff:
The '_l`ayl_or Economic Development Co_rp_o_rati_on Board of Directors approved an early closeout
of your $2, 000 loan dated March 23, 2009. This loan has been forgiven by the Taylor EDC and

is now closed because CM Altemative Ener-g_ies met the performance requirements of the note.

Since $1,700 of the $2,000 P`romissory note Wa`s provided to you, you will be receiving a 1099 in
t_h__e amount 0f$l,700 in January 20`1_2 for tax year 201 l_.

If you`have any questions or need additional, please contact Jason Ford at 512-_3752,-4321 or
Calffi..@ O.rt_S at 512-352-434254-

    

 

»Best regards,

 

n Ford
President_/CEO

Tayl¢>r ED` C . w ww. ¢_aylo reda qr-g » iv'} 512.3_5`2.-1.325 ¢ lrl 383;82_3.5678 . 7001\_1@11111_1»4_;\§»_1_ .`_P.o. Bg;< 975 . Tayjto;._rexas 7657~1

H

- a

..,_,

 

J)
4’,,

Cfv\'r,w@\zco\c@ _v_\>.\~Q__@@@Qw~¢ @Jtéo':®\/\ w
______4-*___*_)@\/\@@ ;',:Lz_>_§€p - ~ . . ' -

c,c~NNE`CF\€_`D ‘t'e; ”'W¢.Q)Q.\O
\)5:>_@,0 \=_c€» Z_l

l

"'cmenergies"‘ 

Charlie,

|'m honored to be asked. |'m meeting with Paul this afternoon. |'ll discuss it with him and get his buy in
genera|. Then we can work out the specifics

How many hours do you think are involved right now? l know that it will increase as we acquire more
projects?

Steven L. Winton, P. E.
Bechtel-S Corporation
P. O. Box 103

Gonzales, TX 78629-0103

swinton@bechtel-s.com

(830) 672-2902 FREE (830) 672-2902 (Office)

(830) 672-7761 (Fa> wrote:

From: Steven Winton 
Subject: RE: project engineer

To: "'cmenergies"' 
Date: Friday, December 17, 2010, 8:43 AM

Char|ie,

l’m honored to be asked l’m meeting with Paul this afternoon l’|l discuss it with him and get his
buy in general. Then we can work out the specifics

How many hours do you think are involved right now? l know that it will increase as we acquire
more projects?

Steven L. Winton, P. E.
Bechtel-S Corporation

P. O. Box 103

Gonzales, TX 78629-0103

swinton@bechtel-s.com

(830) 672-2902 begin_of_the_skype_highlighting (830) 672-2902
end_of_the_skype_highlighting (Office)

(830) 672-7761 (Fax)

(512) 413-2724 begin_of_the_skype_highlighting (512) 413-2724
end_of_the_skype_high|ighting (Cell)

From: cmenergies [mailto:cmenergies@yahoo.com]
Sent: Thursday, December 16, 2010 11:43 AM

To: steve winton

Subject: project engineer

Steve,
Fred Herber, our Proj ect Engineer, has decided now is the time'he wants to retire. That said, l

would like you to come on as our Project Engineer. Since this is DOE there is Davis Bacon,
Certiiied Payroll and weekly reporting issues that has to be considered Give me a call or can you

lia

come out this way so we can sit and see what is the best way to handle this. We were employing
Fred direct so he didnt have to do all of that paperwork

My cell is 512.845.0252 begin_of_the_skype_highlighting 512.845.0252
end_of_the_skype_highlighting.

Thanks,
Charlie

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.796.7000 begin_of_the_skype_highlighting 512.796.7000 end_of_the_skype_highlighting
www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 1 18

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message.

2 Attached files| 1.5MB

 

 

1. 14th deneration HillsideAssemblv UDdated 12-02-2010.pdf
2. Generator Rated Power Curve 17 Nov 201 O.Ddf
Download All
/

CME wEs l

TO: 4 More4 recipients
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

o cmenergies
TO:

paul bechtel
steve winton

mike gi_levara

rob mclauchlan

Message flagged
Sunday, February 13, 2011 8:45 PM

This is from this morning. We had wind gusts up to 40 mph. The guys had a vertical laser to
check the flex on the shaft. We are within tolerances. Please limit dissimination until the ribbon
cutting in JT or as close to as possible Thank you.

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.796.7000 begin_of_the_skype_highlighting 512.796.7000 end_of_the_skype_highlighting

www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118 .

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents iri error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message.

 

l‘é

Need Mail bonding?
Go to the Yahool Mail O&A for great tips from Yahool Aiiswei's users.
1 Attached file| Z.SMB

1. CM Energies Wind Eneer Svstem 2-13-11.wmv

Download

 

ial

Re: CME WES

TO: l Morel recipient
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

o cmenergies@yahoo.com
TO:

o Steven Winton

Message flagged
Monday, February 14, 2011 8:06 AM

Thanks. You, for sure, need to use it in the baa presentation, but by then ill have another with it
connected at the water treatment plant.

Sent from my BlackBerry® smartphone with Nextel Direct Connect

 

From: "Steven Winton" 

Date: Mon, 14 Feb 2011 08206:27 -0600
To: 'cmenergies'
Subject: RE: CME WES

Charlie,

  
 

 

Congratulations! The . it looks really good Thanks for the video. l won’t show it until after the
grand opening in JT.

  
 
 

Steven L. Winton, P. E.

Bechtel-S Corpo .¢l,'¢ f

P. O. Box 103

 

  

Gonzales, TX 78629-0103

swinton@bechtel-s.com

(830) 672-2902 begin_of_the_skype_highlighting (830) 672-2902
end_of_the_skype_highlighting (Office)

(830) 672-7761 (Fax)

Z(/)

 

(512) 413-2724 begin_of_the_skype_highlighting (512) 413-2724
end_of_the_skype_hlghlighting (Ce|l)

From: cmenergies [mailto:cmenergies@yahoo.com]

Sent: Sunday, February 13, 2011 8:46 Pl\/l

To: paul bechtel; steve wlnton; mike guevara; rob mclauchlan
Subject: CME WES

This is from this morning We had wind gusts up to 40 mph. The guys had a vertical laser to
check the flex on the shaft. We are within tolerances. Please limit dissimination until the ribbon
cutting in JT or as close to as possible. Thank' you.

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.796.7000 begin_of_the_skype_highlighting 5 12.796.7000 end_of_the_skype_highlighting

www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

 

Need Mail bonding?
Go to the Yahool Mail Q&A for cleat tips from Yahool Answers users.

 

 

resume

TO: l Morel recipient
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

o cmenergj es
TO:

v rob mclauchlan

 

Message flagged
Monday, February 21, 2011 12:07 PM

Rob,
We are putting in for some DoD and other opportunities I need to get a resume from you if you

can. Thanks

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.796.7000 begin_of_the_skype_highlighting 512.796.-7000 end_of_the_skype_highlighting

www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited lf you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

/~L7/

 

Re: Resumes
i

TO: l Morel recipient
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

x

» cmenergies@yahoo.com

TO:

~ Paul Bechtel

Message flagged
Tuesday, February 22, 2011 11:17 AM

Hi Paul,
Will have several docs for you. Missing 2 resumes Already on them.

Sent from my BlackBerry® smartphone with Nextel Direct Connect

 

From: "Paul Bechtel" < bechtel beclitel-s.coiri>
Date: Tue, 22 Feb 2011 11:16:22 -0600

To: 

Subject: Resumes

Hi Charlie.. Working away on the proposal. Shoot me resumes when you get a chance I know
we have some time, but l like to get these things done quickly in the early part of the schedule so
that I have time to check the details We have time this week, so Send em if you can. Thanks for

having me out.

Paul B

29

 

revised resume l

TO: 2 More2 recipients _
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

o cmenergies
TO:

o Mike Guevara

o mike ggevara

Message flagged '
Wednesday, February 23, 2011 3:46 PM

Mike,

We need to get Paul and Steve resumes for the DoD proposal asap. I know you're burdened...l
took the liberty of updating your resume from 2009. If you can, please take a look. If you need to
make changes, do so and email me back the finished product. Ill scan and pdf and get to Paul.

Thanks.

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.796.7000 begin_of_the_skype_highlighting 512.796.7000 end of

www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118

Cedar Park, Texas 78630-0118

the_skype_highlighting

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

1 Attached file| 76KB

at

 

FW: ESTCP Ene;ngolicitation J ust Released! 1
TO: l Morel recipient

CC: recipientsYou More

BCC: recipientsYou

Hide Details

FROM:

o cmenergies
TO:

~ rob mclauchlan

Message flagged
Thursday, February 24, 2011 6:45 AM

Rob,
I put a sticky note on the pdf. Not sure if it saved Just in,case, we are going after Section 2.

However, with our Systems, Section 2 leads into the other 3.
Let me know if you have questions Thanks

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645 y

512.796.7000 begin_of_the_skype_highlighting 512.796.7000 end*of_the_skype_highlighting

www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 1 18

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

--- On Thu, 2/3/11, Steven Winton  wrote:

From: Steven Winton 

’Z,§

 

Subject: FW: ESTCP Energy Solicitation Just Releasedl
To: "Charlie Malouff" 

Cc: "'Paul Bechtel'" 

Date: Thursday, February 3, 2011, 3:14 PM
Charlie,

Do you have any interest in pursuing a DoD grant? We would be glad to help
since we are a DoD contractor.

`\

We can discuss next week if you're interested

Steven L. Winton, P. E.

Bechtel-S Corporation

P. O. Box 103

Gonzales, TX 78629-0103

swinton@bechtel-s.com `

(830) 672-2902 begin_of_the_skype_highlighting (830) 672-2902
end_of_the_skype_highlighting (Office)

(830) 672-7761 (Fax)

(512) 413-2724 begin_of_the_skype_highlighting (512) 413-2724
end_of_the_skype_highlighting (Cell)

JUST RELEASED! ESTCP FY 2012 INSTALLATION ENERGY SOLICITATION

The Department of Defense's (DoD) Environmental Security Technology
Certification Program (ESTCP) released its FY 2012 Energy Solicitation on
February l, 2011, requesting proposals for demonstration of

installation energy technologies



The DoD Call for Proposals, Broad Agency Announcement (BAA), and Non-DoD
F ederal Call for Proposals request pre-proposals for the following

topics: (1) Smart Micro-grids and Energy Storage to lncrease Energy Security

on DoD Installations; (2) Renewable Energy Generation on DoD Installations;

(3) Advanced Component Technologies to Irnprove Building Energy Efficiency;
(4) Advanced Building Energy Management and Control; and (5) Tools and
Processes for Design, Assessment and Decision-making Associated with Energy
Use and Management

Researchers from F ederal organizations universities, and private industry
can apply for ESTCP funding _, _ _______,,, ,

 

 

~/L(a

 

 

 

The due date for all pre-proposals is Thursday, March 24, 2011. More

information about the solicitation, including instructions and deadlines, is

available on the SERDP and ESTCP web site at
littp://www.serdp-estcp.org/Funding-Opportunities/ESTCP-Solicitatioiis/liis
tallation-Energy-Solicitation


WEBINAR FOR THE ESTCP INSTALLATION ENERGY SOLICITATION - February 10:
ESTCP Director Dr. Jeffrey Marqusee will conduct an online seminar "ESTCP

Energy Funding Opportunities" on February 10, 2011, from

12:00-1:00 p.m. EST. This "how to play" briefing will offer valuable

information for those interested in new ESTCP funding opportunities related

to energy topics During the online seminar, participants may ask questions

about the funding process, the current ESTCP solicitation, and the proposal

submission process Pre-registration for this webinar is required To

register, visit https://cc.readytalk.com/r/gklt8vm3 s4tn
 . If you have difficulty registering, please contact the ESTCP

Office at jbunger@hgl.com or by telephone at 703-696-2126 begin_of_the~skype_highlighting
703 -696-2126 end_of_the_skype_highlighting.

This message was sent from SERDP-ESTCP to kimberlv.watts@us.arrnv.mil. It was
sent f`rom; SERDP-ESTCP Support Office at HGL, 11107 Sunset Hills Road, Suite
400, Reston, VA 20190. You can modify/update your

subscription via the link below. Email Marketing by



iContact - Try It Freel 
 To be removed click here



1 Attached file| 77KB
1. FY12 ESTCP Enerqv BAA Descrir)tion.odf

Download

 

Z/l

 

Re: 3 page info

TO: 1 Morel recipient
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

» cmenergies@yahoo.com
TO:

o Paul Bechtel

Message flagged
Friday, March 11, 2011 12116 PM

Paul, somehow my phone does not have you programed in. Can you call me? 512-845-0252
begin_of_the_skype_highlighting 512-845-0252 end_of_the_skype_highlighting.

Sent from my BlackBerry® smartphone with Nextel Direct Connect

 

_~r_,.,,_-

Fr m: "Paul Bechtel" bechtel-scom>
Da er Fri, ll Mar 2011 l 135122 -060()

To: "cmenergi§§'.,
Subject: RE: 3 pag€info

 

Are you opposed to me using any of the photos that you send me in talking with individuals from
the Army, Air Force, or Corps of Engineers ? you sent me photos of your new blades and
photos of the unit in the supplemental data document

Thanks in advance

Paul B

From: cmenergies [mailto:cmenergies@yahoo.com]
Sent: Monday, March 07, 2011 7:02 PM

To: paul bechtel

Subject: 3 page info

Paul,

I have to be in San Marcos all day tomorrow. I am leaving around 0830. Let me know before that
if you need more or there needs to be changes I left this in word so you can edit if you have to.

Charlie Malouff

 

 

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.'796.7000 begin_of_the_skype_highlighting 512.796.7000 end_of_the_skype_highlighting

www.cmenergi es.com

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

 

.. v.re» ».`q/.,' 4

 

w

TO: 1 Morel recipient
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

0 cmenergies@yahoo.com

TO:
~ Paul Bechtel

Message flagged
Wednesday, March 16, 2011 10:20 PlVl

Ok. Thanks.

Sent from my BlackBerry® smartphone with Nextel Direct Connect

 

From: "Paul Bechtel" 

Date: Wed, 16 Mar 2011 22:22:07 -0500
To: 'cmenergies'

Subject: RE: data

Ok. Our pencils down deadline is Friday. We will look for it.

P

From: cmenergies [mailto:cmenergies@yahoo.com]
Sent: Wednesday, March 16, 2011 10:10 PM

To: Paul Bechtel

Subject: Re: data

 

Paul,

We are going to get you somethingl! It may be late, but we will have something you can take to
them.

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645

512.796.7000 begin_of_the_skype_highlighting 512.796.7000 e`nd_of_the_skype_highlighting

www.cmenergies.com
All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118
Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

--- On Wed, 3/16/11, Paul Bechtel  wrote:

From: Paul Bechtel 

Subj ect:. data

TO: Cl'l'l€n€l`gl€$j@§fahOO.COm

Date: Wednesday, March 16, 201 i, 9;31 PM

_Hi Charlie I don’t need an answer tonight, but in talking with energy
gurus in the military, I am getting this:

0 There is a lot of competition

¢Although this all looks promising, I arn concerned that if we cannot
show performance.results..then they may not consider this under the
ESTCP pro gram. . .they have limitations

31

 

0 In a stack of proposals.those with some real validation data against
those that do not ...... those with some proveout data in hand will

probably be selected

We anticipated completing the proposal Friday. If you could get me
something Thursday, that would be great.

Thank you.
Paul b

7)7/

 

competitors

TO: 2 More2 recipients
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

o cmenergies
TO:

o paul bechtel

o steve winton

Message flagged
Friday, March 18, 2011 4:40 PM

Paul and Steve,

We are pretty familiar with most of the vertical wind competitors When I bring on new people
we search them out then chew them up. Capabilities, cost, american to chinese, etc...let me know
who we are up against and Ill tell you what we know. thanks

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 7 8645

512.796.7000 begin_of_the_skype_highlighting 512.796.7000 end_of_the_skype_highlighting

WWW.CIT!€H€I‘glCS.COlTl

All non-Operations mail should be addressed to:
CM Energies

P.O. Box 118

Cedar Park, Texas 78630-0118

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message in error, please notify us immediately by
return e-mail and delete and destroy all copies of the original message

 

 

571

 

Re: Afghanistan

TO: l Morel recipient
CC: recipientsYou More
BCC: recipientsYou
Hide Details

FROM:

o cmenergies

TO:

o Paul Bechtel

Message flagged
Monday, September 12, 2011 12:09 PM

ls this through an American solicitation? Quazi (Martech) is focusing on Asia right now.
Morocco, Bangledesh, Philippines, Malaysia. I am open to Afghanistan.

Charlie Malouff

CM Energies

P.O. Box 5337

Jonestown, TX 78645 .

512.796.7000 begin_of_the_skype_high]ighting 512.796.7000 end_of_the_skype_highlighting
www.cmenergies.com

All non-Operations mail should be addressed to:
CM Energies "_~ ‘ ~~~‘~~~ ~' ~~ ~»~ ' 7 - .____ _______ r. n
P.O. Box 1 18

Cedar Park, Texas,,7_863.0;0118 _

Privileged and Confidential Communication

The information contained in this e-mail message may involve confidential and privileged
material that is solely transmitted for the purposes of the intended recipients If the reader of this
message is not an intended recipient, or if this message has been inadvertently directed to your
attention, you are hereby notified that you have received this message and any attached
documents in error and that any review, dissemination, distribution, or copying of this message is
strictly prohibited If you have received this message iri error, please notify us immediately by

return e-mail and delete and destroy all copies of the original message
From: Paul Bechtel < bechtel bainc.com>

To: cmenergies@yahoo.com
Sent: Monday, September 12, 2011 12:03 PM

Subject: Afghanistan' ~“ . ,_

3b1

Do you have any interest in supplying energy in Afghanistan ? |f so, would We be able to strike
an agreement like the one we just signed for work for govt, schoo|s, etc in Afghanistan ?

ls that an area that we can work together in ? l may be able to develop opportunities there in the
near term, if this is an area that is of interest to you.

l am stuck on calls until about 3. |f you have time, We can talk this Week at your convenience
Paul Bechtel

MARKET]NG AND TEAl\/I]NG AGREEMENT

THIS AGREEMENT is entered into this 16th day of August (the “Effective Date”) between
PB&A, lnc. (f/k/a Bechtel-S Corporation) a Texas corporation (hereinreferred to as “PB&A ” or
"Prime'), having an office at 701 Lavaca Street, Suite 607, Austin, Texas 78701, and CM
Altemative Energies lnc.(hereinafter referred to as “CM ENERGIES” or “Subcontractor”) having
an address at P.O. Box 5337 Jonestown, Texas 78645 , collectively referred to hereinafter as "the
parties."

RECITALS:

l.

WHEREAS, the parties wish to enter into a relationship for the marketing, sales
manufacturing installation and maintenance of CM ENERGIES wind energy systems as
they may exist'now or in the future, together with any_improvements, components or
related equipment (the “Systems”) to various agencies of the U.S. Government, to include
the U.S. Military and their NATO affiliates (the “Govemment Market”) ‘

WHEREAS, PB&A has marketing capabilities familiarity with the Government Market,
and engineering capabilities

WI~[EREAS, CM ENERGIES has capability to manufacture, install, and maintain CM
ENERGIES wind energy systems

NOW, THEREFORE, the parties agree as follows:

l.

Marketing PB&A shall have the exclusive right to market and sell the Systems in the
Government Market. PB&A shall use its reasonable efforts to market the Systems in the
Government Market, in a manner that it deems appropriate PB&A does riot guarantee that
any sales will be made and does not promise any level of sales or profits for CM
ENERGIES.

Supply. During the Term, and during the term of any contract entered into in the
Government Market, CM ENERGIES shall manufacture deliver, install, and maintain the
Systems pursuant to contracts in the Government Market. Such contracts typically require
such equipment to supply energy for twenty years

Allocation of Work. The parties’ respective anticipated roles and responsibilities are more
specifically described in Exhibit A.

Designated Representatives. The parties shall each designate one or more individuals
within their respective organizations as their representative(s) responsible for directing
performance of the parties’ obligations under this Agreement.

Terms of Proposals. Proposals submitted to the Government Market for the supply
installation and maintenance of the Systems shall include the terms described in Exhibit A,
unless otherwise agreed between the parties The parties acknowledge that contract terms
are subject to negotiation of a contract with each customer in the Government Market.

Warranties by CM ENERGIES. CM ENERGIES warrants to PB&A and to any purchaser
that the Systems shall conform to their applicable specifications, will be free of defects in
design or Workmanship, shall be merchantable and fit for their intended purpose, and that
CM ENERGIES services shall be in conformance with professional standards in the
industry. "[his warranty is in addition to any other warranty or guarantee that CM
ENERGIES may make This warranty shall continue throughout the term of this Agreement

301

and shall extend through the term of any customer contract Each customer is an intended
third party beneficiary of this warranty.

Joint Submission of Proposals. PB&A and CM ENERGIES agree to jointly submit
proposals to prospects for opportunities identified by PB&A. PB&A shall be prime, and
CM ENERGIES shall be subcontractor in all proposals for projects generally designed to
demonstrate the capability of the CM Energies systems These projects require five or less
systems to be installed to demonstrate capability. CM Energies shall contract directly with
the government to supply energy through long term, typically 20 year contracts to supply
electricity where CM Energies and PB&A would be compensated through the sales of
electricity by the kwh. Our goal is to sell and install enough units in a given geographical
area, to make maintenance efficient PB&A shall lead all proposals for the government
CM Energies shall support proposals to the government '

(a) The Prime proposal will identify Prime as the proposed prime contractor and
Subcontractor the Subcontractors primarily responsible for the areas specified in
Paragraph (c), below.

(b) Subcontractor will support Prime and the other Subcontractors during its proposal
ef`fort, specifically in the area(s) specified in Paragraph (c) below. Prime will
provide Subcontractor, within two weeks after submittal of the proposal, a copy of
those unclassified portions of the technical proposal submitted to the Government
by Prime which embody the areas for which Subcontractor is responsible

(c) The definition and scope of work to be performed by each of the parties is set forth
in detail and contained in Exhibit A of this Agreement.

(d) lf the Prime proposal results in Prime obtaining a prime contract award for the
supply, installation, and/or maintenance of the Systems, (the “Program”), Prime
will, subject to any consent required by the Government and unless the Government
directs otherwise, offer a subcontract to Subcontractor in the areas specified in
Exhibit A to be explicitly defined in a subcontract Statement of Work, to the extent
such work and funding for it is included in the prime contract

(e) Any subcontract shall be subject to the mutual agreement of Prirne and
Subcontractor relative to terms and conditions including price and delivery
schedule, except that it shall contain clauses required by the applicable Government
procurement regulations and the prime contract The parties hereto agree to
negotiate in good faith to achieve such mutual agreement If necessary to preserve
schedule, Subcontractor shall accept a Letter Contract which shall contain all the
aforementioned required provisions and shall be subject to further negotiation and
definitization.

(f) CM ENERGlES agrees to submit to PB&A in support of its proposal, cost and
pricing data including basis of estimates as required by the RFP or by law or
regulation in sufficient detail to allow PB&A to negotiate subcontracts with CM
ENERGIES and'to submit and negotiate proposals with the Government CM
ENERGIES shall adhere to all of the requirements and certification of the RFP
regarding accurate, current and complete pricing data. CM ENERGIES shall submit
its price proposal to PB&A in sufficient time to allow PB&A to review the proposal
and incorporate it into the cost proposal to the customer. In the event PB&A
changes any portion of the proposal prepared by CM ENERGIES, such changes

'9“1

8.

10.

will be submitted to CM ENERGIES for review and approval prior to
incorporating the changes in the proposal.

(g) CM ENERGlES is familiar with, and will comply with, the requirements of
subsection 27(a) of the Office of F ederal Procurement Policy Act (41 U.S.C. 423) as
implemented in the Federal Acquisition Regulation (FAR), and will report
immediately to PB&A any information concerning a violation or possible violation
of subsections 27(a), (b), (c), or (e) of such Act, as implemented in the FAR
pertaining to this procurement; and will deliver an executed certification(s), in a
form acceptable to PB&A, reflecting conformance with the matters specified above
to PB&A upon PB&A’s request

(h) PB&A will have primary responsibility for the conduct of marketing activities
related to the proposal, and CM ENERGIES agrees to provide such reasonable
complementary marketing support as PB&A shall deem necessary and request
PB&A shall be the sole contact with potential customers concerning any contract or
proposal. CM ENERGIES shall not make any presentation directly to the Customer
or communicate with the Customer unless PB&A has approved the presentation in
advance of making the presentation.

(i) PB&A and CM ENERGIES each will bear all their own expenses costs risks and
liabilities arising out of its respective proposal and'marketing efforts and any other
efforts performed under this Agreement and neither will make any claim or charges
against the other, except to the extent that any of such shall be properly includable
and allowable in its indirect cost allocation to contracts and subcontracts

Exclusivi§g. CM ENERGIES shall not, during the term of this Agreement, associate or team
with or provide proposal support, services or information to any third party regarding the
sale of the Systems to the Government Market, except with the prior written consent of
PB&A.

\

Confidential Information. During the course of this Agreement either party may exchange
or disclose to the other information and data which it considers to be proprietary. In such
event the disclosure and use of all proprietary data shall be in accordance with the
Reciprocal Non-Disclosure Agreement dated 8 November 2010.

(a) Data jointly developed for the purpose of this proposal shall be the joint property
of the parties and, except as otherwise provided for in this Paragraph (a) neither
party, without the consent of the other, shall disclose or publicize such information
or data for a period of three years (3) from the date of this Agreement. The
foregoing restriction shall not, however, preclude the submission of information or
data to the United States Government in support of proposals submitted under this
Agreement, provided appropriate restrictive legends are utilized in connection with
such disclosures

(b) The obligations of Paragraph 9 shall survive any termination of this Agreement.

lnventions. Any invention jointly conceived or jointly first actually reduced to practice by
employees of CM ENERGIES in the course of the the project shall be owned by CM
ENERGIES. CM ENERGIES shall have the exclusive right to file a patent application
thereon. Any invention conceived or first actually reduced to practice solely by employees
of PB&A in the course of the project shall be owned by PB&A. These include patentable,
unpatentable, and copyright adaptations to the appearance and functionality of the Systems.
PB&A shall have the exclusive right to price and provide provide these adaptations and

ga

ll.

12.

13.

services and to patent such inventions where applicable If such adaptations are desired by
the government PB&A shall be compensated for adaptations through direct pricing
additions in proposals the government or agreed upon increase in compensation from CM
ENERGIES above that stated in Exhibit A, Section l.4.

(a) With respect to inventions conceived in the course of the project by employees of
one party only, such party shall have the entire right title and interest in such
inventions and the exclusive right to file patent applications thereon in its own name,
subject to a royalty-free, non-exclusive and irrevocable license (without the right to
grant sublicenses) to make, have made, use and sell the invention granted to the
other party for use only in the project contemplated by this Agreement and the
performance of resultant contract(s) to the extent set forth in said contract(s).

Publicig. The parties will agree on a joint press release announcing their collaboration. No
publicity or advertising shall otherwise be released by either Prime or Subcontractor in
connection with this Agreement or any proposal contemplated hereby without the prior
written approval`of the other, such approval not to be unreasonably withheld or delayed
Neither party, however, shall be precluded from revealing to the Government the existence
and contents of this Agreement. In the event of any contract award of the type
contemplated by this Agreement Subcontractor shall not make any releases for publication
in media intended for public circulation without Prime's prior approval thereof Any such
public announcement release or disclosure shall give due credit to the contributions of each

party. '

Relationship of Parties. Each party hereto shall act as an independent contractor, and this
Agreement shall not constitute, create, give effect to or otherwise recognize a joint venture,
pooling arrangement partnership, or formal business organization of any kind No
relationship, other than that created by and set forth in this Agreement shall be intended or
established by any reference to the parties operating as a "Team" or as "Team Members."

Termination of a Proposal. The parties’ obligations shall terminate with respect to any
proposal submitted in the Government Market upon the happening of the earliest of any of
the following:

(a) Notice from the Government that the prime contract for the relevant procurement
will not be awarded to the PB&A/CM ENERGIES Team;

(b) Award of a subcontract by Prime to Subcontractor under a prime contract awarded
to Prime in relevant procurement

(c) Cancellation of the RFP for the procurement by the Government or changes to the
anticipated requirements of the contemplated RFP for the procurement to such an

extent that the objectives of this Agreement are no longer practical for the
procurement

(d) Mutual agreement in writing of the parties hereto;
(e) Expiration of a period of eighteen (18) months from the effective date of the RFP;
(f) F ailure of the parties to agree upon subcontract terms and conditions after

negotiating in good faith for a reasonable tirne, upon the providing of five (5) days'
advance written notice by one party to the other party;

3”1

14.

15.

16.

l7.

18.

19.

20.

21.

(g) Failure of either party to perform any task as set forth in Exhibit "A" of this
Agreement.

(h) Liquidation or bankruptcy of either Party.

Term. Unless earlier terminated as provided below, the initial term of this Agreement (the
“Term”) shall be five years beginning on the Effective Date, and this Agreement may be
renewed for additional terms of five years upon the mutual written agreement of the parties

Termination.
(a) This Agreement shall terminate at the end of its term, including any renewal term,

(b) In addition to such other remedies as_it may have, either party may terminate this
agreement for breach by the other party'of this Agreement or any contract or
subcontract issued as a result of the parties’ efforts under this Agreement upon
thirty (30) days notice and opportunity to cure. Suspension or debarment shall
_ constitute a breach.

Survival. The parties’ obligations with respect to confidentiality and intellectual property,
and CM ENERGIES’ indemnification obligations hereunder, shall survive termination of
this Agreement. Termination of this Agreement shall not affect any claim or cause of action
that has accrued prior to termination Termination of this Agreement shall not terminate the
parties’ obligations under any contract or subcontract with a customer.

Entire Agreement. Other than confidentiality agreements executed between the parites prior
to the execution of this Agreement this Agreement and Exhibits contain the entire
Agreement of the parties and supersedes any previous understanding commitments or
agreements oral or written, with respect to the subject matter hereof.

Amendment. This Agreement may not be amended unless set forth in a document executed
by duly authorized representatives of both parties The failure of either party to insist upon
performance of any provision of this Agreement or to exercise any right remedy or option
provided herein, shall not be construed or deemed as a waiver of the right to assert any of
the same at any time thereafter.

Waiver. 'No waiver of any right or provision of this Agreement shall be effective unless in
writing and signed by the waiving party.

Severability. lf any term, condition, or provision of this Agreement is held or finally
determined to be void, invalid, illegal or unenforceable in any respect in whole or in art
such term, condition or provision shall be severed from this Agreement and the remaining
terms and conditions shall continue in force and effect

Assignment. Neither party may assign or transfer its interest hereunder without the prior
written consent of the other, such consent shall not be unreasonably withheld Any such
assignment novation or transfer by one party not in accordance with this provision shall be
a material breach of this Agreement and shall be grounds for immediate termination thereof
by the non-breaching party. This Agreement shall inure to the benefit of`, and shall be
binding upon, the parties’ successors and assigns ‘

22.

23.

24.

25.

GOVERNING LAW. THlS AGREEMENT AND THE INTERPRETATION THEREOF
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS. This Agreement
will be interpreted and the rights of the parties construed in accordance with Texas law, and
any litigation concerning this agreement shall be limited and confined exclusively to the
appropriate state or federal court located within the state of Texas.

Dispute Resolution.

(a) Mediation; Arbitiation. The parties shall endeavor to settle all claims
controversies or disputes arising out of or relating to this Agreement including
without limitation any claim, controversy, or dispute concerning any determination,
negotiation or agreement to be reached by the parties under this Agreement
(hereinafter, the “Dispute”) by mediation The parties shall bear the costs of the
mediation equally.

(b) Breach of Confidentiality. The parties acknowledge that the unauthorized
disclosure of any information required to be kept confidential pursuant to this
Agreement will give rise to immediate irreparable injury to the party that owns the
information Notwithstanding the Dispute Resolution provisions contained herein,
each party may obtain immediate and injunctive relief against the breach or
threatened breach by the other party of the covenants to keep such information
confidential

Limitation of Liability.v EXCEPT FOR CM ENERGIES’ INDEMNIFICATION
OBLIGATIONS HEREUNDER, IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE
DAMAGES EVEN IF ADVISED OF SUCH POTENTIAL LOSS OR DAMAGE.

INDEMNITY BY CM ENERGIES. CM ENERGIES shall indemnify, defend, and hold
harmless PB&A, its shareholders directors employees agents representatives successors
and assigns (“Indemnijied Parties”) for any and all claims damages suits actions
judgments liabilities defaults costs and expenses (including reasonable attorneys and
experts fees and costs) arising under tort contract common law, breach of warranty, strict
liability, statute, or other theory (“Claims”) asserted against or incurred against such
Indemnified Party as a result of (a) any infringement by the System or its operation of any
intellectual property right of any person; (b) any strict liability or products liability claim
related to the System or its operation; (c) any failure of the System to perform as warranted
or as specified in any contract; (d) any bodily injury, including death, and any property
damage caused in whole or in part by any agent or representative of CM ENERGIES or its
contractors or subcontractors (e) any bodily injury, including death, and any property
damage sustained by any employee, agent or representative of CM ENERGIES or its
contractors or subcontractors (f) any breach of contract and any misrepresentation or
breach of warranty by CM ENERGIES.

(Signature page follows.)

lift

lN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed effective
as of the day and year above provided

 

 

 

 

 

 

 

 

PB&A, Inc. __ Cl\'f Altemative Energies lnc._
By: %¢/.,-7/ ¢Yf/¢%L By:

Name: _'//”67#’¢/'/ ,3€0~%7‘€/ Name:

rule j'?n-a a/a/~az? rule

Date: 2 ?":/7‘ f Q~O// Date:

Address for notice: Address for notice:

PB&A _ CM ENERGIES >`

700 I..avaca, Suite 607 P.O. Box 5337

Au stin, 'l"exas 78701 Jonestown 'I`X 78645

 

 

IN Wl'lNESS WHEREOF. thc parties hereto have caused this Agreement to be executed effective

as of the day and year above pro\~'idecl.

PB&A Inc
B_\," %JJJ/ .»&'/Z_.../

 

Name: 7?/`1// ,ZZ¢.>'z;-.éf€/

me 7!..» ,-a/¢.»,:z,‘.
Dafef 2 ,l>;:/?`€f'];_/§ 7“' _,2_¢_’./'/

Addi'ess l`or notice:
PB&A

700 I.avac a, Suite 607
Austin. lean 78701

C _\1 yAWpd

\diiic;M;QlL_MAL@W FF
7 'Iille:é___`__ Eo

Dalc:._._¢z g .

Acltlress l`or noticc:

(,`.M ENERGIES

P.O. Box 5337 \
Jonestown '1`.»\{ 78645

 

APPROVAL

CM ENERGIES/PB &A '1"F.AMING AGRF.EMENT

'l"hc attached Teaiiiirig Agreement. under which PB&A is a proposed team member and Cl\~f
ENERGIES is a proposed team member for the Program, HAS Bl".i;`§\l REVIE\VF.U AND
APPROVED BY:

 

 

PB&A, lNC. CM ENERGlES
ai$';z:z;-a¢-€‘:’ /Z/ ,ZZ~,”?:`"” Q-~__-_.~_‘='-=‘:""' "
(Signature) (Signature)

7;7/ /:C>!;50 MAiL

Classic

__Re: Ellsworth AFB wind Energy

Thursday, May 26,`2011 10:04 AM

j From:
"pbechte|@bechtel-s.'com" ' j j
b v ` j _ To:'
""Cm enerqi_es Charkie rnalouff“  ` ` '
Thank you.
p

Sent from my Verizon Wireless BlackBerry

 

From: cmenergies@yahoo.com

Date: Thu, 26 May 2011 12:20:58 +0000
To: Paul Bechte|
Rep|yTo: cmenergies@yahoo.com
Subject: Re: E||sworth AFB Wind Energy

Paul. On the road to NM. Sporadic phone and email

1. Faa: we are less than 200 feet. We can be as close as 225ft perpendicular to xenter of runwayi We are
in taylor and have had no complaints in 4 mo at 1125 feet from airportm `

2. Batteries will be designed to accomodate "back up" needs, ie, 3hr. 4hr. Etc..

3. We just weathewred 2 SEVERE storms. We ground the tower. The inverters have not blown. So far l
say no problem. That is what insurance and s and m is for.

Sent from my BlackBerry® smartphone with Nextel Direct Connect

 

From: "Paul Bechtel" 
Date: Thu, 26 May 2011 07:17:21 -0500

To: 

Cc: Steven Winton
Subject: E||sworth AFB Wind Energy

Char|ie: l have a few questions from E||sworth. Can you answer any of these ? .

- Radar - what is our vertical limit based on FAA requirements ?

- How long will the batteries run to provide power in no wind scenario?
- Wil| lightning strikes affect the electronics ?

Thank you.
Wi|| have something to you this Week yet on cost.

Paul B

 

@f¢’(

PROGRAM ANNOUNCEMENT FOR FY 2012 ENVIRONMENTAL
SECURITY TECHNOLOGY CERTIFICATION PROGRAM (ESTCP)_
INSTALLATION ENERGY

BAA Proposal Submission Instructions

(Reference: BAA February l, 2011, U.S. Army Corps of Engineers
Humphreys Engineering Center Support Activity)

1 . INTRODUCTION

The Environmental Security Technology Certification Program (ESTCP) is the Department of
Defense’s (DoD) demonstration and validation (Dem/Val) program for environmental and
energy technologies ESTCP is soliciting proposals for demonstrations of energy technologies
on DoD installations as candidates for funding beginning in Fiscal Year (FY) 2012. All
proposals must respond to one of the topic areas described in Section 2 of this document
Technologies appropriate for demonstration and validation will be sufficiently mature that all
required laboratory or other proof-of-principle work has been completed Mature commercial
technologies already in use are not considered appropriate for demonstration and validation.

This Broad Agency Announcement (BAA) is for Private Sector organizations. DoD
organizations (Services and Defense Agencies) wishing to submit proposals to ESTCP should
refer to the DoD Call for Proposals (CFP). Other Federal agencies (non-DoD) should refer to the
Non-DoD F ederal Call for Proposals. Details may be found on the ESTCP web site www.serdp-
estoporg/Funding-Opportunities/ESTCP-Solicitations/lnstallation-Energv-Solicitation.

1.1 BACKGROUND

The purpose of ESTCP Installation Energy technology demonstrations is to accelerate the
deployment of innovative energy technologies that target DoD needs. ESTCP demonstrations
are conducted under operational conditions at DoD installations The demonstrations are
intended to generate supporting cost and performance data needed for validation of the
technology. The goal is to enable promising technologies to receive end user acceptance and be
fielded and commercialized more rapidly. To achieve this goal, ESTCP projects create a
partnership between technology developers and DoD installations This program announcement
is seeking proposals from the technology development community.

The Department of Defense (DoD) spends approximately $4 billion per year on facility energy
consumption to power and fuel over 500 military installations worldwide. These installations
include over 500,000 buildings and structures as well as 160,000 non-tactical vehicles.

The Department has three key installation energy goals:
¢ Reduce energy usage and intensity

0 Increase renewable onsite energy generation and
0 Improve energy security

l BAA Proposal Submission Instructions

977

 

F or details on DoD’s energy management goals and status, see the DoD Strategic Sustainability

Performance Plan at _
Www.acq.osd.mil/ie/download/green energy/dod sustainabilitv/DOD%2OSSPP-PUBLIC-

26Augl0.pdf.

To achieve these goals cost effectively will require the increased deployment of advanced
technologies ESTCP energy demonstrations are designed to meet these goals Demonstrations
of energy technologies on military installations should accelerate the broader deployment of the
innovative energy technologies across DoD by reducing real and perceived risks Newly
developed pre-commercial and emerging commercial technologies are of interest.

1.2 REQUIREMENTS OF AN ESTCP PROJECT
ESTCP Installation Energy projects must:

l. Execute the technology demonstration to validate the technology’s performance and
expected operational costs:

0 Each project develops a demonstration plan to govern the technical execution and
management of the demonstration Guidance describing the requirements of the
ESTCP Demonstration Plan can be found at Www.serdp-estcp.org/Investigator-
Resources/ESTCP-Resources/Demonstration-Plans. The demonstration plan is
reviewed and must be approved by the ESTCP Office prior to beginning any
fieldwork.

0 Each project is expected to generate sufficient pertinent and high quality data to
scientifically prove the validity of all claims made for the technology.

0 Cost and performance data will be collected during the demonstration(s) to allow
realistic estimates to be derived for full scale implementation of the technology at the
demonstration site and other DoD sites

2. Transfer the technology:

0 Identify and work with the intended DoD user community to achieve their acceptance
and feedback on the usefulness of the technology.

0 Publish, as necessary, appropriate guidance, design, and/or protocol documents to
assist the future implementation of the technology.

9 Publish a final report based on the ESTCP Final Report guidance at www.serdp_-
estcp.org/Investigator-Resources/ESTCP-Resources/Technical-Reports.

0 Provide a draft cost and performance report for publication by ESTCP based on the
ESTCP Cost and Perfonnance Report guidance at www.serdp-estcp.org/Investigator-
Resources/ESTCP-Resources/Technical-Reports.

¢ Publish the results of the demonstration, when appropriate, in the scientific peer
reviewed literature. Present results, as appropriate, at technical conferences

Technologies selected for demonstration will be teamed with a DoD partner, who will be
responsible for assisting in selecting the demonstration site, validating the technology’s cost and
performance, interfacing with the user community, and supporting the transfer of the technology
across DoD. Proposals with identified military installations willing to serve as the test site are
encouraged but not required.

2 BAA Proposal Submission Instmctions

al

 

1.3 GENERAL INFORMATION FOR PRIVATE SECTOR PROPOSERS

Awardees under this BAA will be selected through a multi-stage review process, including a
brief pre-proposal, a full proposal, and an oral presentation Based upon the pre-proposal
evaluation by the Government, each of the pre-proposal submitters will be notified as to whether
the Government requests or does not request the submission of a full proposal. Those submitters
who are invited to submit full proposals but who do not have a DoD partner or a DoD
demonstration site, will be assigned a liaison to assist in the identification of an appropriate
demonstration site. Each full proposal submitter will be asked to make an oral presentation to
the ESTCP Technical Committee. The costs associated with this initial, pre-award presentation
shall not be included in the proposal cost estimate This cost is borne by the proposer.

Based on evaluation of the written proposal and oral presentation each full proposal submitter
will be notified as to whether the Government wishes to enter into negotiation for the award of a
contract. Offerors are advised that only the Contracting Officer is legally authorized to commit
the Government. ESTCP reserves the right to select for award any, all, or none of the proposals
received. ESTCP also reserves the right to select a portion of the work proposed in any single
proposal for award. There is no commitment by ESTCP to make any contract awards, nor to be
responsible for any money expended by the offeror before contract award is made for a
demonstration Due to the volume of pre-proposals received, the Government will not provide
debriefs on those that are not requested to submit a full proposal.

The solicitation will be managed by the ESTCP Office along with the U.S. Army Corps of
Engineers’ Humphries Engineering Center Support Activity (HECSA) at Fort Belvoir, Virginia.
F or contractual information please contact Ms. Susan Hill at HECSA 703 -428-6420 or by e-mail
at Susan.M.Hill@usace.armv.mil. Procedural questions may be referred to Ms. Jina Banks-
Saunders in the ESTCP Office at 703-696-2127. For technical questions regarding this
announcement, contact Dr. Jim Galvin at James.Galvin@osd.mil, or by telephone at 703-696-
2121. .

l.4 EVALUATION SCHEDULE
Table 1. ESTCP Project Selection Schedule

 

 

 

 

 

 

 

 

 

 

 

 

DATE ACTIVITY
February 1, 2011 ' BAA / Call for Pre-Proposals Released
March 24, 2011; 4 pm Eastern Time Pre-proposals Due to ESTCP Office
Late June 2011 Request Full Proposals
August 18, 2011; 4 pm Eastern Time Full Proposals Due to ESTCP Office
Mid to Late September 2011 ' Bn'efings Before ESTCP Technical Committee
October 2011 Project Selection
March 2012 Award of Contracts / Project Initiation

3 ' BAA Proposal Submission Instructions

§7/'

 

»»;~»~. W,i.s.~. t .

2.

DESCRIPTION OF PROPOSALS SOUGHT

Candidate technologies suitable for demonstration on DoD installations are sought in the
following topic areas:

l.

Smart Micro-grids and Energy Storage to Increase Energy Security on DoD
Installations: Demonstration projects are sought for cost effective technologies to enable
the design, development, implementation and management of micro-grids on Department
of Defense (DoD) installations to meet DoD energy goals Desired energy security
improvements and cost reductions occur through increased efficiency and control of the
use and management of energy generated and stored on DoD installations Micro-grid
applications may occur at the building level, installation level, or across a region of DoD
activities The DoD seeks proposals that demonstrate innovative technologies or new
combinations of technologies to meet energy security goals by increasing the usage of
micro-grids and energy storage

Renewable Energy Generation on DoD Installations: Demonstration projects are
sought for cost effective technologies to increase renewable energy generation on DoD
installations to meet DoD energy goals Desired energy security increases occur through
assured access to reliable sources of base load and intermittent energy generated on DoD
installations The DoD seeks proposals that demonstrate innovative but technically
mature technologies to meet energy security goals by increasing the amount of renewable
energy generated on installations Technologies of interest include, but are not restricted
to: Geothermal, Waste to Energy, Biomass, and Solar. Renewable energy generation
projects that leverage private third party financing are of particular interest.

Advanced Component Technologies to Improve Building Energy Efficiency:
Demonstration projects are sought for cost effective component technologies to increase
energy efficiency in DoD buildings to meet DoD energy goals Energy reductions will
occur through increased efficiency in both retrofit and new construction by exploiting
emerging component technologies The DoD seeks proposals that demonstrate 4
innovative but technically mature technologies Proposed technology demonstration
should explicitly identify the need and value of conducting the demonstrations on a
facility. Technologies of interest include, but are not restricted to: Heating, Ventilation
and Air Conditioning, Windows, Roof Systems, Building Envelopes, Lighting, and

’ Waste Heat Recovery (for heating or cooling). Integrated demonstrations of

combinations of technologies are also of interest.

Advanced Building Energy Management and Control: Advanced building controls
play a significant role in improving building energy performance Desired energy cost
reductions occur through increased efficiency in commissioning, diagnostics, and
operations The DoD seeks proposals that demonstrate innovative technologies or
combinations of technologies to meet energy goals by increasing the performance of DoD
buildings

BAA Proposal Submission Instructions

‘F’b

 

5. Tools and Processes for Design, Assessment and Decision-making Associated with
Energy Use and Management Demonstration projects are sought for cost effective
technologies to enable building managers facility managers regional managers and/or
DoD portfolio managers the ability to improve decision making related to energy usage
and investments Advances are needed both in the design of new buildings and in the
identification and design of major retrofits. Desired energy cost reductions occur through
improved understanding of energy usage, energy needs and opportunities Managers
often lack adequate information and analytic tools to make optimal decisions The DoD
seeks proposals that demonstrate innovative technologies to meet energy goals by
increasing the performance of decision makers at all levels of the energy usage and
management system.

Mature technologies with well established operational cost and performance criteria are
generally not appropriate for ESTCP. Standard commercially available approaches currently
deployed in the United States will likely be too mature

Proposed technologies and methods should have completed all proof-of-principle work. Specific
DoD site(s) may be suggested in the pre-proposal but are not required to be identified until
submittal of the full proposal ESTCP supports demonstration at a scale sufficient to determine
the life-cycle operational cost and performance of the technology and its potential contribution to
DoD energy security.

BAA Proposal Submission Instructions

 

»,]~".

3. FREE-PROPOSAL INSTRUCTIONS

To be eligible for consideration readers wishing to respond to this announcement must submit a
pre-proposal. Any pre-proposal submitted shall be in response to only one of the topic areas set
forth in Section 2 of this document The pre-proposal must concisely describe the technology,
including its level of development or maturity, and its cost/benefit. Specific DoD site(s) may be
suggested in the pre-proposal but are not required.

3.1 COVER PAGE

Each pre-proposal must include a completed ESTCP cover page prepared via the web site at
ht_tps://semsserdp-estcp.org. As you make entries in the cover page, you may save data that has
been entered or submit a completed cover page When the cover page has been submitted, a pre-
proposal number will be generated and you will receive on-line confirmation From the “My
Cover Pages” screen click “view” to review, print, and sign your cover page for inclusion as
the first page of the electronic proposal

Pre-proposals lacking this cover page or with an unsigned cover page will be considered
nonresponsive A cover letter beyond this cover page is neither required nor desired.

3.2 PRE-PROPOSAL LENGTH AND STYLE

Pre-proposals should be no longer than five (5) pages single-sided, and type face not less than
ll point. All margins (top, bottom, left, and right) should not be less than 1 inch. A one page
curriculum vitae is required for each of the principal performers One attachment of up to three
single-sided pages of supporting data may also be submitted. The cover page, curricula vitae,
literature references and supporting data are not included in the 5 page limit.

3.3 PRE-PROPOSAL CONTENT

The pre-proposal must contain the following information: ,

l. Short Descriptive Title
2. ESTCP Top_ic Area: Each proposal must list the topic area title as described in Section 2:

l) Smart Micro-grids and Energy Storage to Increase Energy Security on
DoD Installations;

2) Renewable Energy Generation on DoD Installations;

3) Advanced Component Technologies to Improve Building Energy
Efficiency;

4) Advanced Building Energy Management and Control; or

5) Tools and Processes for Design, Assessment and Decision-making
Associated with Energy Use and Management

3. Lead Organization: Project lead, organization address telephone number, fax number,
and e-mail address

6 BAA Proposal Submission Instructions

95

 

4. Problem Statement: Clearly state the problem the technology demonstration is
addressing and its relevance and importance to DoD. Identify the current approach (if
one exists) for this problem and discuss its shortcomings

5. Technology Description: The technology description should include the following
information:

a) Technical Objecl'ives. Briefly state the objective of the proposed effort.

b) Technology Descrz'ptz`on. Describe the technology in sufficient detail to provide an
accurate and factual understanding of its theory, functionality, and operation If
appropriate provide an overall schematic of the technology. Discuss how the
technology is innovative

c) Technology Maturity. Provide evidence the technology is mature enough for
demonstration (include references and funding history). Discuss any development or
design work that is required prior to demonstration

d) Technical Approach. Provide a broad overview of the experimental design of the
demonstration proposed for evaluating the technology. Discuss the major elements of
the demonstration and identify the key aspects of the overall approach as they relate
to the evaluation of the technology. Include a brief description of a proposed site(s),
if known or the desired site characteristics Discuss the scale of the proposed tests
and any design work that will be required prior to demonstration Identify specific
technical or performance objectives to be validated. Identify methods for measuring
and assessing the performance and expected operational costs of the technology.
Describe criteria for success of the demonstration and the technology. Describe the

j technical approach in terms of tasks to be accomplished

e) Technical Rz`sks. Identify potential issues of concern and technical risks in taking the

l technology from the research phase to the proposed scale of the demonstration
Identify any assumptions that have been made that, if not realized, could impact the
success of the proj ect. Discuss how risks will be managed. lf the demonstration is
not at full scale, discuss any scale-up issues that will remain at the conclusion of a
successful demonstration

f) Relatea’ Ej§‘orts. Provide information on any relationship to other similar projects
Identify funding sources for these efforts

6. Expected DoD Benefit: Describe the expected benefit in terms of energy security, energy
savings and/or reduced cost. Assess the benefit per site or implementation Provide
realistic projections of the number of DoD sites or facilities where the technology could
be deployed. Discuss how the information obtained from the demonstration will enable
adoption of the'technology throughout DoD. Estimate the expected return on investment
and the time for payback. Discuss the life cycle cost advantages over current approaches

 

7i Schedule of Milestones: Provide a project schedule with expected milestones and
deliverables for duration of the project in the form of a Gantt chart. Ensure that all
required deliverables are included in the Gantt chart. Required deliverables are found in
the reporting guidelines at www.serdp-estcp.org/Investigator-Resources/ESTCP-
Resources.

8. Technology Transition: Describe the method by which the technology will be
transitioned to end user(s) or commercialized. Specify how technology transfer methods
will differ to reach appropriate audiences (i.e., energy managers consultants etc).

 

BAA Proposal Submission Instructions

 

10.

Describe any proposed guidance, design and/or protocol documents that will assist in
future implementation Explicitly identify potential first DoD users and follow-on
implementation If there are known institutional or regulatory barriers that effect the
transition they should be described in this section along with recommendations for
addressing these barriers ‘

Performers: List the name and organization of the lead person(s) for each organization
involved in the proposed demonstration and their expected contributions Provide a one
page curriculum vitae for each of the performers (not included in the five page pre-
proposal count).

Funding: State the level of requested funding per year for the duration of the project,
including any design work. Identify costs for any major equipment to be purchased.
Although identification of a specific demonstration site is not required for pre-proposals
include an estimate for the cost for a representative field demonstration of the technology.
Ensure adequate funds are requested to meet all reporting and travel requirements
ESTCP reporting requirements are available at www.serdp-estcp.org/lnvestigator-
Resources/ESTCP-Resources. List other sources of expected funding to support the
demonstration and leveraged resources Provide a Point of Contact (POC) and telephone
number for each leveraged resource listed.

8 BAA Proposal Submission Instructions

§’l

 

 

4. SUBIVHTTAL INSTRUCTIONS

Your proposal will be considered officially submitted upon the on-line submission of a PDF of
your complete proposal package via WebPTS. No hard copies are required. Pre-proposals
must be submitted prior to 4:00 PM Eastern Time on March 24, 2011.

**NEW** Electronic Proposals are now uploaded through WebPTS. Once your proposal
has been finalized, create a single PDF that contains all required sections Make sure to insert
the signed and scanned cover page as the first page of the PDF. You are now ready to upload
your proposal to the web site

o Log in to SEMS at https://sems.serdp-estcp.org and go to the WebPTS Tab.
0 Follow the on-screen instructions You must SUBMIT your cover page before the
proposal upload function will be activated

Once your proposal has been uploaded you will receive an on-line confirmation message
NOTE: Instructions for creating your Cover Page can be found in Section 3.1.

You may continue to modify your cover page and upload revisions to your proposal until the due
date Should you need to re-upload a proposal or revise your cover page, select “Edit” and
follow the instructions Make sure any changes to the cover page are made first. Prior versions
of your proposal will be overwritten and only the last version uploaded will remain in the

system.

F or WebPTS or Proposal Upload questions contact Amy Kelly at Amy.Kelly.ctr@osd.mil or by
telephone at 910-579-8052, or the ESTCP Office at 703-696-2127.

9 BAA Proposal Submission lnstructions

 

5. FULL PROPOSAL

After evaluation of the pre-proposals ESTCP will contact all submitters and either request or not
request each to submit a full proposal At that time, detailed instructions will be provided for the
full proposal format If necessary, ESTCP will coordinate and schedule a partnering meeting
with an appropriate DoD partner to provide input for the full proposal including, but not limited
to, selection of a DoD demonstration site Full proposals may not be submitted outside the pre-
proposal process Any full proposal that has not been reviewed in the pre-proposal phase will
not be evaluated nor considered for award under this BAA.

10 BAA Proposal Submission Instructions

S‘l

 

6. EVALUATION FACTORS FO`R PRE-PROPOSALS AND FULL
' PROPOSALS

The following evaluation factors will be the sole basis for reviewing pre-proposals and full
proposals submitted in response to this BAA. Relevance and technology maturity are pass/fail
criteria: proposals not passing these gates will not be further evaluated. Among the evaluation
factors Technical Merit is most important, followed by Cost/Benefit, Transition Potential, and
Cost. Small Business Participation will be a factor for the full proposal only and will be smaller
than Cost.

RELEVANCE
An assessment will be made whether the submission responds to the DoD requirement as

described in Section 2.

TECHNICAL MATURITY

An assessment will be made of the appropriateness of the proposed technology for demonstration
and validation Proposed technologies should have completed required proof-of-concept work
and have evidence of the technology’s capabilities Technologies should be mature enough that
within one year of project initiation any required design work will be completed and a field ready
application can be deployed for testing. Standard commercially available technology or
approaches currently deployed at DoD sites will be considered too mature ESTCP will not
consider project submissions that fall in the categories of basic research (scientific foundation) or
exploratory development (bench scale applied research).

TECHNICAL MERIT

An assessment of the technical merit of the proposal will be made F actors to be considered
include: (a) the methodology is scientifically sound; (b) the technology is innovative and is the
current state-of-the-art; (e) the technical risks are well characterized; and (d) the technical team is
qualified to execute the proposed project.

 

COST/BENEFIT OF TECHNOLOGY

An assessment as to the cost/benefit of the proposed technology, if it were deployed, will be
made F actors to be considered include: (a) the projected cost savings and/or risk reduction are
significant; (b) the projected benefits are reasonable and consistent with the proposed
technology; and (c) the payoffs from the proposed technology are commensurate with the
projected costs and risks '

TRANSITION POTENTIAL

An assessment as to the potential for a successfiil transfer of the technology to the DoD user will
be made F actors to be considered inclu‘de: (a) there is a well defined DoD user for the
technology; (b) there are clearly identified activities that will support and enhance the transfer of
the technology; and (c) the technology can be implemented within DoD.

ll BAA Proposal Submission Instructions

ca

 

 

 

 

4 .,i.:r..w- ..-i -_-..» .-,rzcv»»,-nm .

COST OF PROPOSAL
An assessment as to the reasonableness of the proposed cost will be made Costs should be
appropriate and traceable to the level of effort required to execute the project.

SMALL BUSlNESS PARTICIPATION

The government goal is that small business participation represents 5 percent of the total contract
value The government encourages offerors to propose a goal of 5 percent or greater small
business participation The overall goal accomplishment shall be met through collective small
business participation from any type of small business or sub-category small business Large
and small business will be evaluated on the basis of: (a) the extent to which small business firms
are specifically identified in proposals (b) the complexity and variety of the work small firms
are to perform; (c) the extent of participation of small business firms in terms of the value of the
total acquisition and the extent of which the proposals meet or exceed the small business 5
percent participation goal for this acquisition Along with applicable qualifications capabilities
demonstrated achievements and proposed commitment to the project by the small business
these items will be examined and assessed when full proposals are evaluated.

12 BAA Proposal Submission lnstructions

01

 

Company
Expedence
Services

 

         

PB&A, Inc. is an engineering and environmental services company performing work for
DoD, US Army Corps of Engineers, AFCEE and industry.

Our staff is responsive flexib|e, and ready to deliver the product, approach, or solution to
meet our client's ` most pressing needs
Our responsiveness is what sets us apart.

Engineering Services

Our engineering services include design of soil, water and groundwater remediation
projects landfills site-work, water/wastewater projects and general construction oversight
We have completed successful projects from Central America to Africa.

Envlronmental Services

We offer a complete set of environmental services including environmental restoration,
compliance and planning, permitting, military munitions response program support and
groundwater resources We've spent our careers simplifying the -complexity of
environmental regulations and developing close working relationships with regulatory
agencies

Management and Professlonal Services

Our management and professional services include quality assurance and oversight of
Restoration, Compliance and Military l\/|unitions Response Programs for DoD. We also
provide |T support, staff augmentation, classified services and paper to website systems
Services ~

Overview

Company

Expedence

Services

Home

©2011 PB&A, lnc. All Rights Reserved.

Company
Expedence
Services

Home

01/

 

Projects

We help wherever and whenever we can. We have proven that we can handle unique
situations and challenges By serving in our clients best interests and being open to all
ideas we have a surprisingly ability to get things done

Civil Engineering Design

Design of water supply, landfill facilities and wastewater systems for several

Honduran cities
Design of an industrial landfill cover and a municipal landfill

Water Resources

Water resources'assessment (dams, pump stations treatment, and storage) for

several Honduran cities
Development of groundwater resources in southern and eastern Africa using

radioisotope techniques

Design and Construction Management

Landfill upgrade at a DoD installation
Buildings/structures including an entomology (pesticide) management building and a

physics laboratory
Environmental Services

Risk based corrective action assessments for several installations

Preliminary assessment/site investigation for one oil company and several DoD
facilities

Environmental management planning for several DoD facilities

Spill prevention, control and countermeasures planning for a DoD installation

RCRA compliance plans and reporting for several DoD facilities

Natural and cultural resource planning for a 300-acre wetlands

Solid waste management planning for a landfill

Environmental assessments .as per NEPA for DoD installations including Phase 1
Site Assessments and Environmental Basellne Surveys

Pollution prevention planning for 'a landfill and a DoD installation

Air, water, solid waste and RCRA permitting and compliance support for DoD and
commercial clients

W

 

Air Compliance Services
Air emission inventories for one DoD installation with 180 sources ‘
Air quality program management including a Title V Permit Application and a Risk
Management Plan for a DoD installation

Data Management

Development of individualized and flexible compact disc and web-based data
storage and access systems for several DoD facilities

Water and Wastewater

Technology selection for oil removal and wastewater treatment systems for two
refineries
Process and detailed design of a 3,000-gpm activated carbon treatment system for

well water in California

Operations troubleshooting of an existing dissolved air flotation system and
upgrading the design for a return to refinery wastewater service

Operations auditing, benchmarking and optimization of treatment process operation
for refineries petrochemical and chemical plants

Operator training at a major coal-fired electric generating station

Permitting for numerous poultry production, refinery, petrochemical and commercial
facilities

lnnovative Technology Applications

lnstal|ation of an iron filing reactive wall at a depth of 80 feet to remove TCE and
PCE from groundwater l,

Removal of VOCs from well water using an in-Well stripping and reciroulation system
to reduce a TCE/PCE "hot spot" to drinking water MCL '

Development of an lnternet web page for DOE linking internal and external sources
of information on coal combustion byproducts (CCBs). Research was also conducted on the
reuse and disposal of CCBs from emerging technologies

l\/lonitoring of natural attenuation at spill sites and former landfills Progress in natural
attenuation at the spill sites became an element of the groundwater cleanup plan.

Regional Project Advisor for the lAEA groundwater resources project in southern
and eastern Africa. Provided technical support for the use of radioactive isotopes to quantify
yield from groundwater sources and to trace contaminant movement in groundwater.

lnitia| design and pilot plan for the application of carbon nanotube mesh for removal
of Cryptosporidium, Giardia and other microbiological contaminants from potable water to
meet LT2 rule compliance

Expenence\
Projects

Clients

 

Company
Expedence
Services
Home

©2011 PB&A, lnc. All nghts Reserved.

Company
Expedence
Services
flame

 

  
   

ii_.,ii¢‘i_ll'..~.`_x._,.z.: .. f .-.-. < *
Clients
Clients choose us because we provide personalized service while meeting the high
demands of critical assignments We demonstrate that complex issues can be simplified
and that client service is the most rewarding aspect of our careers

/`t
v.[;A - _ .
"'~'»‘t'~*»" Air Combat Command operates fighter, bomber, reconnalssance, battle-

management, and electronic- combat aircraft lt also provides command, control,
communications and intelligence systems and conducts global information operations

 

   
 
 

        

 
   

~ The Air Force Center for Environmental Excellence provides Air Force
leaders with the comprehensive expertise and professional services necessary to protect,
preserve restore, develop, and sustain the Nation's environmental and installation
resou_rrc§_s“.,

.. "‘

  

"`"‘iil'b'" Air Mobility Command is a major command with headquarters at Scott Air
Force Base, |llinois. Al\/lC provides America's Global Reach. This rapid, flexible and

05

  
 

 

responsive air mobility promotes stability in regions by keeping America's capability and
character highly visible

 

The international Atomic Energy Agency is the wor|d's center of

cooperation in the nuclear field. lt was founded in 1957 by the United Nations. The Agency
works with its l\/lember States and multiple partners worldwide to promote safe, secure and
peaceful nuclear technologies

gm ~,..* ~

,.\ .. ,,`

  
   

 

’ y 'The United States Army Corps of Engineers serves the Armed Forces and
the Nation by providing vital engineering services and capabilities across the full spectrum
of operations in support of national interests We have served clients in the Fort Worth,
Kansas City, Omaha, Tulsa, and Savannah Districts

Expedence

Projects

Clients

Company

Expenence

Services

Home

©2011 PB&A, lnc. All nghts Reserved.

Company
Expenence
Services

Home

 

 

 

We opened our first office in Austin in February 2000 and have expanded to regional offices
in Omaha and Atlanta. We were founded by industry-leaders who wanted a work
environment with no barriers to excellence With none of the typical corporate hierarchy or
shareholders we are accountable only to our clients and each other. We believe a company
dedicated to client service provides our clients and our employees with the broadest range
of opportunity.

Company

About

Careers

Contac_t

l/l/

 

Company

Expenence

Services

Home

©2011 PB&A, lnc. /-\ll Rights Reser\/ed.

Company
Expedence

Services

Home

 

Contact
Email: contact@pbainc.com[Turn on JavaScript to see the email address]
Corporate Headquarters

700 Lavaca Street, Suite 607
Austin, Texas 78701

+1 512 326 3223
+1 801 659 6270 (Fax)

 

Regional Offices

Omaha, Nebraska Atlanta, Georgia
907 Shady Tree Lane 3096 Canter Way
Papillion, NE 68046 Duluth, GA 30097

+1 402 339 0006 +1 770 497 8944

+1 501 629 4333 (Fax) +1 770 497 4424 (Fax)
Company

 

WIND ENERGY EVALUATION
ELLSWORT a IR FORCE BASE

  
 

Bechtel-S Corporation (Bechtel-S) is proposing to install a vertical wind generator with the
capability of a maximum of 100 kilowatt (kW) of electrical output at Ellsworth Air Force Base
(Ellsworth AFB) outside of Rapid City, South Dakota. The wind generator will be located at a
strategic location on base to demonstrate the efficacy of this technology in reducing base
dependence on outside energy sources The South Dakota Wind Resources Map
(www.windpowering America.gov) indicates that the area around Ellsworth AFB has wind
resources that rate in the good to excellent category. Thus the proposed installation has a high
potential for providing electric power reliable over the course of the proposed 18 month
demonstration program.

The exploitation of wind energy resources has three primary benefits that can be realized by
Ellsworth AFB:

0 Every kilowatt hour (kWh) of power generated by a wind energy system will potentially
reduce the purchase of more expensive power,

0 Every wind energy unit installed will lower the electric rate for the power receiveed, and

0 If power from a wind energy unit is supplied behind a facility electric meter, during
facility idle periods the power generated can be potentially be sold to the electric utilit
if the existing power purchase agreement allows this transaction '

Thus the development of a base-wide wind energy system can significantly lower the cost of
energy in multiple ways

The wind generator technology proposed for this project is manufactured by CM Energies a
Texas company that has developed their proprietary technical approach and design from the
ground up. CM Energies offers units that have maximum generating capacities of 50 and 100
kW. The units are designed with a relatively small foot print (~50 feet by 50 feet) and heights
(60 feet maximum) and as such can be strategically located adjacent to the point of use of the
electric power. The unit output can be connected to the utility grid when allowed by agreement
or provide power behind the electric meter to offset a portion of a facilities power demand. The
relative simplicity of the unit allows installations in remote locations to operate with only
minimal monitoring and maintenance by a trained technician Thus the proposed demonstration
program will provide a basis for base-wide application and offset of a portion of the electric

energy demand of the base.`

When considering a wind-based energy program, it is important to visualize a complete program
to truly be able to determine the advantages of the system. To date the only power consumption
data for Ellsworth AFB found on the internet was a December 2008, Basin Electric Power
Cooperative, Amended Renewable Objective Report which showed that the base consumed
6,057 megawatt hours (mWh) over a three month period. This power consumption rate averages
approximately 2,100 MWh per month of electric energy usage The amount of power derived
from a wind energy is greatly affected by the availability of wind, wind speed and the number of
units that can be applied in a given region Based upon the power consumption figures for

l/‘O

 

Ellsworth AFB, a wind energy program could be implemented as described in the following
sections

First a wind energy program such as that offered by the Bechtel-S/CM Energies Team cannot
practically supply a major portion of the energy requirements for Ellsworth AFB due to the
number of units required. However, at base facilities where power demand is constant, the 100
kW units offered can offset a significant portion of the most expensive purchased power cost.
For example a fully developed wind energy program at the base may consist of 50, 100 kW
units producing a maximum of 5 mW of energy. With a program of this magnitude a full team
of trained operations and maintenance staff can be dedicated to the base wind energy units
Costs for the labor, maintenance materials and capital amortization can be distributed over the 50
units thus resulting in a low power rate See attached bar chart of the number of wind energy
units versus the electic rate for the power generated. F or example if 50, 100 kW units were
purchased and installed and reimbursement was handled through a long-term ( 10 years
minimum) energy supply agreement with the option to renew for an additional 10 years with a
rate adjustment With this contract agreement, power would be supplied at $0.09 per kWh.
Ellsworth AFB would only be charged for the power generated by the units If Ellsworth AFB
paid for the $13 million capital cost for the units and upgrading of the Base electrical system to
accommodate the units then the electric rate would drop to 5.5 cents per kWh. Thus the cost
savings from onsite generation and offsite power purchase would be significantly offset.
Unfortunately, these types of power costs cannot be demonstrated in a single unit demonstration
program.

An 18-month evaluation program can fully demonstrate the capability of a 100 kW wind energy
unit in supplying the needs of a Base facility that has a continuous power demand. The unit can
be configured to supply the energy behind the facility electric meter or to feed the energy into the
Base grid. The approach to unit connection will depend on the desires of the Ellsworth AFB
staff and the energy purchase agreement with the currently energy supplier. The basis for the
cost estimate is summarized below:

¢ The unit will be manned by two full-time operator/maintenance men who will handle all
routine maintenance and operation functions for the unit. ln a larger facility these same
two operators would be used to provide routine operations and maintenance for 10 wind
energy units The labor costs for the demonstration will be disproportionately high.

¢ Since this will be the first installation of a CM Energies unit in heavy sno_wfall location '
additional maintenance costs will be incurred if the unit must be disassembled during the
demonstration period. An emergency maintenance contingency for the units is estimated
at one episode per operating year. F or the purposes of the project and the unknowns for
the unit in cold weather, a total of 4 maintenance episodes have been estimated.

¢ There are travel costs associated with this demonstration project due to the distance from
the home area of the companies supplying the equipment, operations and maintenance
services and project support. .

0 The capital cost for the unit has been amortized over the 18 month period of the project
which is higher than normal lt is estimated that the operating life of the unit is 20 years
with a sail replacement at 10 years Thus for this project, the amortization rate is over 10
times greater than would normally be expected., and

lv”t

 

v This demonstration project requires project support which includes project manageme`nt,
data evaluation reporting and administrative support which would not normally be
included in the installation of a wind energy unit. Most of these project support costs
would not normally be required in a wind energy unit installation

The cost of the 18 month demonstration program including all the costs listed above is as
follows:

Total Project Cost - $1,340,000
This cost should be viewed as a first step in realizing the benefits of a full wind energy program

that will eventually lower the electric rate and potentially allow additional revenues to be
generated through power sales if the existing power purchase agreement allows

40

-=m.~_._....____________ _i

R.\

 

 

 

 

 

385st ca_x. a § 88 2 vwm_>wm §§w_m=zo_» § t.m_».$» n ease mfg n A._Q+:.e\:-=?:§o n EQE>S >_£=2>_
8».8».5 88,83 n o n 53 _B_%o
am >._§am\>>
m§.~ n ss 808 + v v n ,_Q+: n §§ sess
ecoa t§o.o n ames m n _ n se sees
w£coE own n Emo> ow n c n cocoa coszEoE<
.Bmi_ ~wm._w~cm _m:ccm Ewoi_oe m m um norma emo> on m co woman coszEoE<
83me n 833 + 88_88 n ._§ >>c_ 02 § 852 assn § _s£
838 n 883 888 + A_S§¢_s 808 + assess 835 n 868 889 BSOEESQQ 2 80
_ >>v__ sm>>

08_8£ n >>V_ 02 _ §§_88 88 n 853 dead 8_ E:_£._ so soo
08_88 n 8§8= _8£8_» 33 usme_ew

§§
08.8$ _ n 80,88 §§ a 180 _samo
?¢mo> o~v ~woo :o_~mnmtoE<
8~.§3 isnva 8»._85 $=.5>3_ _SB .,o~._.=ou .8> o_.

..\..8 sf 88

ome_mmw n §Tsom| n became cougon >m.oco o\°om 5 o:co>om
8 38 n Q§.E$ _s£ n 888 888§ 358 see a 88>§

r>>v_ _ . i_mo> _ >>E _
08_@$ n 88 _ 88 85 _ >>s_ 89 _ >>E § n vesseme w==w>e §§as_

ecoa § §>c_ 809 n

emo> _ >>E _

858 §§ 835 n a_§_ 83 _ >>V_ 89 _ >>E § n 598 358 §§sz

>>E F.o

o£mao:wm B>>oa how >mq - aw>>oe i_£ Sm:coo amo> oF

eo bmomemo coamewcwm E:mem& m ace >>v_ 09

_ m 8 §>V_ § 88

mEo:uoE m=c: >m.oco uc_>> v

so 29 m oE:wm<

HoE:ww<

m~moo oo:mc£c.ms_ ucc _Bimo co cowen wco=m_:o_mo Box o§oo_m

._._ZD >Om_mzw QZ_>> >>V_oo_. .mi_OZ_w < mOn_ wm._.>wi_i_m

m_.om\o _.\N_. §§ xw_x. _. Fow wc:_. mm vow_>om cto>>w__w\zO_._.00._. 00:00000_0_>_ >0:0@00Em_
oo.o$ oo.omw 0 c000_0000_m - 00004 - _0>00._. s_m
oo.oov. § 00 eqme 0 m >0000000 00000 - _0>000. _>_m
oo.oow. _.Q 00 oo.omw . v N >0000000 00000 . _0>00» _>_m_
oo.ovo_ _.w ov eqme v v >00@200 00001_ - _0>00._l _>m_

gen _. 500 0000._ 000> 000 2001 000~_ 0000._ 00000 00 000E:z

500 _0>00._. _0:::<
00000 _0>00._.
>_£cos_
0@000><
00000 _0>00._. - 00:0:20_0_>_ >0:0@00:0…_
w S,N$ oo.o~w.vmw n 500 _000._. 0000._ 00:0:2£0_>_ >0:0@00:0…_
oo.oom_mw om oo.om$ 0 _0000000_m - 00000 s_m
00.80_~0 00 880 0 0 >08200 503 sm
8.08_00 08 00.000 0 ~ >008.00 505 sm
8.0~0_00 000 00.0~0 0 §8200 503 _>_m
rca _. 0000 000> 000 00:0_._ 2000 0000._ 00000 00 000:52
0000 0000._ _0:::<
0000.._ >_£co_>_
00000><
m=c: 00 co 3000000,0_0:0 08 000> 000 0>00 00 - t00w o - 0000._ 30002:_0_>_ >ocom0wc0m
EcoE w~_c: 0 _ EcoE
0=00 oo.ooo_w§ n _ oo.ooo_w§ n 0=0: 000 500 0000._ 3000_000£0_2 - _00Eoz
000> 000 acqva n EcoE 000 oo.ooo_~§ n
505 _ £coE _

n oo.omw 00:90 com 000000000 w 1000 00004 0000.0000_0_>_ - _0_0.:02
.000000000 0>>0 >n 00000000 >00§0800 000_0 E 2000 00 000:0:00<
_000000:000 00:000 com 00 QE= m._. 00 0;0=00>0 00 w._:oc mv + 00:0£ m:n £coE 000 2001 .wEwcmn m£o:_o£
590 000 oo_om$ n 900 >00_00 000000:000 0 00 0000._ 30000=0.05_ - _0:0002
ooc0c2c00_>_ _0:::<
000> 000 >5,~> 5 n EcoE\ mwm,v§ n 3m >00=0m\>> 000:0>00 >_£co_>_

._._ZD >O~_mzm_ QZ_>> >>xoo_. .mi_OZ_w < ¢O"_ wm.r>wi_i_m

m_.oN\o EN_‘

M\

m_,.r»
0».00
500
3m Ewtmm
+ Acoz0~0toE0

000> o 5
801 0.0000_m

 

ww.o»
mm.o»
$.o»

=>>0_0»

?050nmtoE0
000> o 5
000~.__ 0_._000_m

xm_x. 0 FON 0::_., mm 0000>0m ctc`sw__m\ZO_._.>v=»
Dm Eozmm ?050~.~0050
+ ?00.0~=.6=00 000> 0~0
. 000> 05

300 00.50_0 200 0.080_0

am
md
ocr

coro:_uo._a
>m._0cm E:E0x0s_ 00 0:00000

n .0000:0000 E:E.x0:0 00 0000000 0:0_.00> 00 0500 >_£:0:0 0 00 0000_:0_00 000~_ 0.500_m

 

 

oom.o~m. §
0\0_.._. n ENvo n500 _000000 00 0000000 0 50 500 _>_.wO >_£co_z 0000_:0_00
>nv.owm» n £coE 000 www.omw n 3m >00000m\>> 500 _>_,mO _00§0_£:0_>_ 0000_:0_00
Sm_vom» n £.0000 000 wf.m~$ n m§_w$
.toE<
+ EN_NQ + EN,~Q + ooo,~§ n 500 _>_.mO _0=,0:_£000$_ 0000_:0_00
.005_ .00_00>0 0000._ _>_-m 00001_ s_-z
000> 000 o$~_@~$ n EcoE 000 Fo~_~w n
0500& § _ _

n _No.o _ oom_o~m_§ n _000000 00 ¢\0N 00 0_000000_>_ 0000:00£0_>_ _0:00<

500& 000 000_§ n
n 0 §_ § + momw + w _`o_ww n 500 0000000:_05_ >000@00Em _0000.
0 §_ § oo. 25on _0>00._. 005000000 _0003:0
00.00~_~0 00 >00 00.05 002 000 _00_000_ 000
00.000_ 00 00 Em_z 00.0~0 § 0=_000._
oo.wmw_§ 00 >0_0 oo. _.mw 000_0_00$_ 00000 000
. _ . 50 _Om 000
oo owm 5 00 Em.z co 000 m>0 _0:.0.000 905qu
. _ . C.mv >000 00000m
00 000 3 0 000. >_£co_>_ 500 >._.O 003 500 0:5 E00_
0m000><

._._Z: >.Ummzm_ n_Z_>> >>xoo_. .m._CZ_m < ~__On_ wm._.>w._._m_

m _.oN\o CNF

FON.N$

FON.NW
0_0.:000$_
_0000_>_

+

+

000_ 50

000_§ + 000_~§ + 00 300

0§_~00

000.§ + 000_~ 5 + 000,30
.§0_>_ _>m_ 5000 0000~000&<

000> 000 0~0_0.»~0

000> 000 §0.00; 5500

000 n 050 000.0

£coE tvoo.o

w£coE om_.

.0000 50000:_ _0:0.00 0000000 m

000
000_0000 n

EcoE\ mv 5me

0 00 000000 000> 00

ooo_oomw

0

. xm_x. v _.oN 951 mm 0000>0W_ cto>>w__m\ZO_._.>v_ 000 _0 000 008 200 000 _000000 >_£Se _00£

n §§ >>0_ 000 _0 000 008 5000 000 _000000 >_ESE _00£

n 3m >00z0m\>> 000_0.0>00 >_£cos_

woo_v_.$ n A,_Q+ 500> T._c+ 5§0 n 000&>00 >_£.00_>_
oom.o~m_; ooo.oom» n 0 n 500 _0=000
+ _. 5 n =A0+5 n0050050000c_

n 000>§. m n _ n 0000 500000_

n 0000> o_. _ n 00.:00 conm~€o&<

0 co 00000 co=m~,toE<

ooo_oomw n 00000@0: _00_0000_0 000m_ 0000:005m

_ 2000 0 n 008 _000000

3000> 05 560 corm~.toE<

._._ZD >C~_mzm n_Z_>> >>v_oor .m_l_@Z_w < 1000 wm._.>wl_._m_

SUPPORTING DOCUMENTATION FOR ESTCP PROPOSAL
SUBMISSION

All CM Energies’ Wind Energy Systems are designed to be deployed in metropolitan environments, and require
no transmission line infrastructure development CM Energies’ Wind Energy Systems can be installed in two
days With a complete project tum-around time of 6-8 Weeks depending on funding and in stock parts. CM
Energies’ Wind Energy Systems re silent in operation, neyer`e)_§ceed the power of the wind.

 
 
 

   

k 14th Generation System installed at CME plant. Installed at municipal Waste Water Treatment Plant. Residential
area in background

 

Easy lnstallation. No construction.

15

wa v,`

 

Each Wind Energy System is less than 50 feet tall and 40 feet Wide at the sail, and designed to be incorporated into the
existing transmission line system of any electric utility. The Systems can also be connected behind the meter. The
System size is based on local utility line connectivity and load requirements CM Energies’ Wind Energy System’s can
be utilized in metropolitan, rural, agricultural, emergency management, and maritime applications CM Energies’ Wind
Energy Systems are also designed to be installed on rooftops and can be adapted to vehicles for mobility or rapid
deployment.

 

 
 
 
 

' i amatst Akt m l~cnzs
x voimnca;
4 j nucnom\; I/M
[A»suw:wtcn; more ,
v sam = .oa nc.£ nori=vvo= t
. c~ meals achieve A~n j
1 MWNA'DNALF»JE\‘; =END::G,¢N" g
: l micr>ucno,: n mm ci n A wucus'
l ' moulws »\‘x unawasz
. ` CM L|\ZEGF_! |§ dlltla).

   
   

 
   

win ` ` l ." ,_ v____

w””a`”'i?'t}ils_i510/050

500'__'" 11

_;0'0;;.: 1

t no nev scm unwise §

 
 

 

Can put up to 9 Systems on one acre.

 

CM Energies is now marketing its 15th generation System. CM Energies’ proprietary composite blades are designed to
withstand UV exposure, weather, impact and other elements that may affect the performance of the Wind Energy System.
They are designed for low maintenance, long life and rapid replacement if necessary. These transparent blades are
aesthetically pleasing and come in most any color in the hexachrome or pantone color chart making applications in and
around residential areas more readily acceptable

 

CM Energies is a registered Power Generation Company with the Texas Public Utility Commission and is managing both
private and public wind energy contracts CM Energies employs its own licensed engineers and electricians and performs
its own installations, service, and maintenance CM Energies also conducts its own Environmental Assessments and
Studies. CM Energies has successfully completed Environmental Assessments with permitting approvals from the US
Army Corps of Engineers, Texas Archeological Research Laboratory, US Fish and Wildlife, FAA and the Texas State
Historic Preservation Office. These assessments were conducted for both coastal and inland projects with the inland

/I”l

 

 

MINUTES OF`TIIE JONESTOWN CITY COUNCIL SPECIAL CALLED MEETING
HELD MARCH 19, 2012, 9:00 A.M. AT THE CITY COUNCIL CHAMBERS 18649 FM
1431, SUITE 3-A, JONESTCWN, TEXAS

A. ITEMS OPENING MEETING:

1. CALL TO ORDER _MAYOR DEANE ARMSTRONG

3.

Mayor Armstrong called the meeting to order at 9:00 a.m.

ROLL CALL ASSISTAN'I` CITY SECRETARY

Upon roll call, the following members were present: Aldennan Moore, Aldennan Wedell,
Alderman Nichols, Mayor Armstrong, Mayor Pro Tem Buckle and Alderman Aaron. A
quorum was present.

PLEDGE OF ALLEGIANCE

B. GENERAL BUSlNESS AND ACTION ITEMS

-~>1.

Discuss and consider removal of Taylor location turbine system.

Alderman Wedell recused himself from discussion and voting on this and item #2 left the
dais.

James Herrera, Public Works Director, discussed with Council, action that needs to be
taken to remove the turbine system, and the cost of doing so. Mike Fox, president of `
PCRC, Inc. participated in the discussion. Alderman Nichols made a motion to enter into
a contract with PCRC, Inc. for the removal of the Taylor wind turbine at a cost of $13,
471, with the unit to be stored at property located at 3105 East Hwy 29 in Beitram,
Texas, in a secure facility. Alderman Aaron seconded the motion. Upon roll call the vote
was as follows: Y$: Alderman Moore, Alderman Nichols, Mayor Pro Tem Buckle
and Alderman Aaron. No: None. Abstain: None. The motion carried unanimously.

Discuss and consider an ordinance amending the Ordinance No. 2011~0-412, the FY
2011/2012 City of Jonestown Budget.

Alderman Nichols made a motion to amend the 2011/2012 City of Jonestown budget in
the amount of $14,000 to cover the cost of the removal of the wind turbine, funds to be '
taken from the reserve fund. Mayor Pro Tem Buckle seconded the motion. Upon roll call
the vote was as follows: Yes: Alderman Moore, Alderman_Nichols, Mayor Pro Tem
Buckle and Aldcrman Aaron.' No: None. Abstain: None. The motion carried
unanimously. ~

Mayor Armstrong took Items #4 and #5 out of order.
Discuss and consider an ordinance amending Chapter 8 of the Code of Ordinances,

Article 8. 09 “Boats and party Boats; Restricted areas”; Prohibitions, Restricted Areas,
and Setting Minimum Distance Requirements. 4

/)S

Alderman Wedell returned to the dais. City Administrator Dan Dodson presented this
item and discussed the issue with Council and Police Chief Stetar The current ban on
party boats 1s probably not enforceable and the amendment will still enable the city to
enforce the noise ordinance and have some control over the tying up of boats together,
and on to property of land owners. Alderman Moore asked to have language added to
make it clear that there needs to be separation between t]otillas of boats that are tied
together. Alderman_Nichols made a motion to approve Ordinance No. 2012-0-423, an
ordinance of the City of Jonestown, Texas amending Chapter 8 of the Jonestown, Texas
Code of Ordinances, Article 8.09 “Boats and Party Boats; Restricted Areas”; providing for
the regulation of boats by establishing prohibitions, restricted areas, and setting minimum
distance requirements; establishing penalties per violation; providing for open meetings,
savings, severability, and effective date clauses; and providing for related matters; with an-
addition to (3) “and consistent with State Law, groups of boats cannot block navigable
waterways”, to 8.09.002, General Prohibitions; Established Restricted Areas, and
Distance Requirements. Mayor Pro Tem Buckle seconded the motion. Upon roll call the
vote was as follows: Yes: Alderman Moore, Alderman Wedell, Alderman Nichols,
Mayor Pro Tem Buckle and Alderman Aaron. No: None. Abstain: None. The
motion carried unanimously.

. Discuss and consider a Resolution authorizing the city to enter into an agreement with
the Texas Department of Transportation (TXDOT) to enable the Police Department to be
a participant in the state-wide CRASH Reporting and Analysis for Sat`er Highways
(CRASH) System at no cost to the city

Chief Stetar presented his request for the resolution Mayor Pro Tem Buckle made a
motion to approve Resolution NO. 2012-R-308. Alderman Nichols seconded the motion.
Upon roll call the vote was as follows: Yes: Alderman Aaron, Mayor Pro Tem
Buckle, Alderman Nichols, Alderman Wedell and Alderman Moore. No: None.
Abstain: Nonc. The motion carried unanimously.

. a. Convene into executive session pursuant to Section 551.074, Tex. Gov‘t Code, to
interview candidates and deliberate the appointment of a public officer or employee, for
the position of City Administrator;

At 9:32 a.m. Mayor Armstrong announced that Council would adjourn into executive
session on the above listed item. Council lett the dais.

b. Reconvene into open session to take action as deemed appropriate in the City
Council's discretion regarding appointment of a City Administrator.

Mayor Armstrong reconvened the open session at 11:12 a.m. Mayor Pro Tem Buckle
made a motion that the top three candidates have background checks and to schedule a
meeting for Monday, March 26, 2012 at 7:30 p.m. to_ discuss the iinalists. Alderman
Aaron seconded the motion. Upon roll call the vote was as follows: Yes: -Alderman
Aaron, Mayor Pro Tem Buckle, Alderman Nich`ols, Alderman Wedell and
Alderman Moore, No: None. Abstain: None. The motion carried unanimously

6. ADJOURNMENT
Mayor Armstrong adjourned the meeting at 11:20 a.m.

PASSED AND APPROVED AT A REGULAR MEETING HELD ON APRIL 12TH , 2012.

  

Deane Arms= ng, Mayor
City of Jonestown

  

ATTEST:

l

.¢

Linda Hambrick, City Secretary

go

MINUTES OF THE JONESTOWN CITY COUNCIL REGULAR MEETING HELD
MARCH 8, 2012, 7:30 P.M. AT THE CIT¥ COUNCIL CHAIVIBERS 18649 FM 1431, SUITE
3-A, JONESTOWN, TEXAS

A. ITEMS OPENlNG MEETING:

l. CALL TO ORDER MAYOR DEANE ARMSTRONG

Mayor Armstrong called the meeting to order at 7 :30 p.m.

ROLL CALL CITY SECRETARY

Upon roll call, the following members were present: Alderman Moore, Alderman Wedell, '
Alderman Nichols, Mayor Armstrong and Alderrnan Aaron. Mayor Pro Tem Buckle entered
the meeting at 7:31 p.m. A quorum was present.

PLEDGE OF ALLEGIANCE

APPROVAL OF MINUTES

February 9, 2012 Regular Meeting
February 17, 2012 Special Called Meeting
March 5, 2012 Special Called Meeting

Alderman Moore asked for a correction in the February 9‘h minutes on page 4, item number
9 to add the word approve Alderman Nichols made a motion to approve the minutes of the
regular meeting of February 9th as amended by Councihnan Moore, and the minutes of the
special called meeting of February 17“`, and the minutes of the special called meeting of
March 5“’. Alderrnan Wedell seconded the motion. Upon roll call the vote was as follows: -
Yes: Alderman Moore, Alderman Wedell, Alderman Nichols, Mayor Pro Tem Buckle
and Alderman Aaron. No: None. Abstain: None. The motion carried unanimously

B. CI'I'IZEN COMMUNICATIONS

Milton Allen asked that the applications of the iinal four applicants for the position of city
administrator be posted on the city web site for citizen input.

C. GENERAL BUSlNESS AND AC'l`ION ITEMS `

1.

Discuss and consider appointment of Police Reserve Officers.

Police Chief John Stetar introduced John “Ric ” Power, Randall Johnson, and Brandon
Liles who all want to be Police Reserve Oflicers. Alderman Aaron made a motion to
approve the appointments of John Rick Power, Randall Johnson and Brandon Liles.
Alderman Moore seconded the motion. Upon roll call the vote was as follows: Yes:
Alderman Aaron, Mayor Pro Tem Buckle, Alderman Nichols, Alderman Wedell and
Alderman Moore. No: None. Abstain: None. The motion carried unanimously

Mayor Armstrong administered the oaths of otiice of oflice.

91

 

2. Discuss and consider waiving fees, overnight camping and any other pertinent park '

regulations for the March 31st Cajun Cook Off, sponsored by the Jonestown Lago Vista Area
Chamber of Commerce.

Alderrnan Aaron made a motion to waive fees, ovemight camping and any other pertinent
park regulations for the March 315t Cajun Cook Ofi`, sponsored by the Jonestown Lago Vista
Area Chamber of Commerce. Mayor Pro Tem Buckle seconded the motion. Upon roll call
the vote was as follows: Yes: Alderman Aaron, Mayor Pro Tem Buckle, Alderman
Nichols, `Alderman Wedell and Alderman Moore. No: None. Abstain: None. The
motion carried unanimously. ` .

. Discuss and consider approval of Lakeside Challenge 5k Run to be scheduled on Septembe

29, 2012. '

Karissa Kornegay asked for approval of the date for the 5k run. She will come back to the
next meeting with the budget for the event. Aldemian Nichols made a motion to approve the
Lakeside Challenge 5k Run to be scheduled on September 29, 2012. Alderman Wedell
seconded the motion. Upon roll call the vote was as follows: Yes: Alderman Moore,
Alderman Wedell, Alderman Nichols, Mayor Pro Tem Buckle and Alderman Aaron.
No: None. Abstain: None. The motion carried unanimously.

. Discuss and consider an ordinance of the City of Jonestown, Texas; amending Section

1.04.005(7) of Chapter 1, Jonestown Code of Ordinances, Authority of mayor generally; to
change amounts and procedures for authorizing expenditures and contracts; providing open

t meetings; severability clauses; and establishing an effective date.

Mayor Pro Tem Buckle made a motion to approve an ordinance of the City of Jonestown,
Texas; amending Section 1.04.005(7) of Chapter 1, Jonestown Code of Ordinances,
Authon'ty of mayor generally; to change amounts and procedures for authorizing
expenditures and contracts; providing open meetings; severability clauses; and establishing
an effective date. Alderman Aaron seconded the motion for discussion After discussion
about contingencies in case of emergencies, the occasions that might be beneficial to make
purchases within time constraints, and the tightening of budget item planning, the vote was
taken. Upon roll call the vote was as follows: Yes: Alderman Aaron, Mayor Pro Tem
Buckle, Alderman Nichols, Alderman Wedell and Alderman Moore. No: None.
Abstain: None. The motion carried unanimously.

. Discuss and consider an ordinance of the City of Jonestown, Texas; amending Article 12.01,

General Provisions, of Chapter 12, Jonestown Code of Ordinances, to authorize the
operation of golf carts on certain streets and roadways; amending Section 12.01.001, State
motor vehicle laws adopted; providing penalty, severability, open meetings and effective
date clauses; and providing for related matters

Alderman Nichols asked to add Old Bumet Road and Reed Parks Road to FM 1431 as
excluded roads for the carts. Alderman Aaron expressed his wish to have a special license or
conditional use permit for each cart user so that there isn’t a proliferation of carts all over
town. Mayor Pro Tem agreed and suggested adding Easy Street to the list of excluded
streets Alderman Aaron made a motion to table this item until it we can manage it with a
conditional use permit Alderrnan Nichols seconded the motion, and add the excluded roads.

2

®1/

During discussion, Alderman Moore expressed concern with the safety of carts on the
streets, and a doubt that further consideration of this ordinance is worth the cost of
developing the ordinance Upon roll call the vote was as follows: Yes: Alderman Aaron,
Mayor Pro Tem Buckle, Alderman Nichols, Alderman Wedell and Alderman Moore.
No: None. Abstain: None. The motion carried unanimously.

. Discuss and consider authorization to fund disassemny and removal of Taylor location
turbine system.

Mayor Arrnstrong asked City Administrator Dan Dodson to address this item. There was
discussion about how best to dissemble and remove the turbine and the ownership of the
machine Mayor Pro Tem Buckle asked to postpone this discussion to a later meeting An
addendum will be posted to the March 12th meeting early in the morning to discuss this item.
Mayor Pro Tem Buckle made a motion to table this item until the Monday meeting
Alder:man Aaron seconded the motion. Upon roll call the vote was as follows: Yes:'
Alderman Aaron, Mayor Fro Tem Buckle, Alderman Nichols, Alderman Wedell and
Alderman Moore, No: None. Abstain: None. The motion carried nnanimously.

. Discuss and consider the monthly finance report.

The report was discussed Mayor Pro Tem Buckle expressed surprise`that there was a 97%
tax collection in light of the situation at The Hollows. The police budget was discussed in
some detail. No action was taken.

. Convene into executive session pursuant to Section 551.071, Tex. Gov't Code, and Section

l.05, Tex. Disciplinary Rules of Professional Conduct to consult with legal counsel

regarding: `

a. Complaints filed by the Jonestown Action Committee

b. Texas Comptroller of Public Accounts Grant RFA#RE-AGl-ZOIG, Distn'buted
Renewable Energy Grant Agreement and Related Investigation. '

Mayor Armstrong announced that Council would convene into executive session on the
above items, and read the language Council lett the dais at 8:09 p.m.

Reconvene into open session to take action as deemed appropriate in the City Council's
discretion regarding:

a. Complaints filed by the Jonestown Action Committee

b. Texas Comptroller of Public Accounts Grant RFA#RE-AG»l-ZOIO, Distributed

Renewable Energy Grant Agreement and Related Investigation.

Mayor Arm`strong reconvened the open session at 9:13 p.m. Alderman Nichols announced
that Council reviewed the four page document prepared by the City Attorney to address the
issues in the Jonestown Action Committee complaint, and that we had agreed to in our
February 17th meeting to be presented for our discussion, council reviewed and asked for
several small corrections to be made by the first of next week, and by next Wednesday the
document will be posted on the city web site and copies will be sent to the Texas Attorney

' General’s oHice, the Travis County Distn`ct Attorney’s oflice, the_Department of Energy, the
Texas Comptroller’s Department, the Statesman and Jonestown Action Committee.

[?777

Mayor Pro Tem Buckle made a motion to provide the letter as amended and as presented
Alderman Aaron seconded the motion. Upon roll call the vote was as follows: Yes:
Alderman Aaron, Mayor Pro Tem Buckle, Alderman Nichols, Alderman Wedell and
Alderman Moore. No: None. Abstain: None. The motion carried unanimously.

Mayor Pro Tem Buckle asked that the record reflect that Mayor Armstrong, Alderman
Wedell and Dan Dodson did not participate in the discussion with the city attorney regarding
the letter.
D. ADJOURNMENT
Mayor Armstrong adjourned the meeting at 9;35 p.m.

PASSED AND APPROVED AT A REGULAR l\/IEETING HELD ON APRIL 12, 2012.

   

Dearie Armstrong, Mayor
City of Jonestown

A'I`TEST:

    

LindaHambrick City Secretary

swoRN AF`FloAvrr -

' l, Howard vlctor`keed, Jr., under the penalty of perjury, voluntarily make the following statements based '
on personal knowledge and experiences » ‘ v '

that l might be able to help Charile sell some transparent‘bull_e_t proofshields ln Mexlco_ and elsewhere in
Latin Amerlca. l dld take some samples of these shields to Costa Rlca and Mexlco, but was unable to

_Char|ie and l became friends and we met every couple of months for lunch somewhere and o`n_ocw`slons
my .wlfe and l‘had him and a friend ( Joann ) over for dlnner. ' ' -

the address he gave me with my two elementary school boys and we parked my truck and followed him
lnto the yard. There | saw a vertin axis “wlnd mill llke devlce_" whose blades could best be described _as '
elongated double he|lx. 'lhe apparatus wa"s spinning quite quickly ln a low veloclty wlnd.._ ‘

Over the next many months l spoke about once a week to Charlle and we met about once a month to
share a meal and.dlscuss vhis plans to form a company and produce a commercially vlable vertical shaft
wlnd turblne. ‘ ' ' `

Capltal Flrms and a high profile bank. l. have a good deal of experience ln start up oompanles.

Somewhere around the year 2007 Charlie began traveling with me regularly w Mexlco to one of my
family ranches. We always drove there from Austin ln my 1997 Green F-250 Dlesel 4 wheel drive truck.
We crossed the border'at Eag|e Pass, Texas and driving the remalnlng two and a half hours to the ranch.

l was-glad to have the.cornpany as this area of northem'Mexlco_near the Texas border has secuer lssues.
Charlie traveled with me to the ranch on about 15 oceaslons and spent much_ of hls time photographing

wlld|lfe, cattle and the cowboys at work.'

.My father had a major heart attack in late.2007 and was released from the hospital ln early January ' _
2008. Char|ie visited him ln the hospital and brought him a large potted plant. My father was released /B

36

to hospice care and given a month to live. He lived for another three years at home with my mother`. At
this time Charlie was working with the University of Texas at the lake Pickle facility on Bumet Road
where l visited him on many_occosions. One time probably in early 2009 he called me and asked me to_
pull a front end loader with the experimental wind turbine attached out of the.muc|. l was visiting my
father at the time and he asked'me to take him with me. l helped my father into my F-2-SO and we drove
to the Bumet Road location and pulled them out§qf the mud with my truck.

The original wind turbine design that Charlie took to the University of Texas would not work and my
understanding from several meetings with University of Texas staff and graduate students is that a new
design that they produced and were testing was considered by them as workab|e. i saw an orange
colored device that was working and producing ppwer. l recall that during the .year or so that the wind
turbine project the project went from a small model to a full sized wind turbine that was tested in the
large wind tunnel at the facility. When Charlie left the Universi_ty of Texas facility it was my understanding
from my discussions with the graduate students as well as Professor Steam\an that the turbine was
ready for production. lt was at this time that Charlie and | had a major disagreement as to how to'

proceed with his project. l was insistent that he sell a major, _if not controlling,_ block of the company (CM '

' ~ Energies) to capitalize the company and begin construction of the turbines for'sale to end users. He was

convinced that the company could succeed with very little capitalization (mostly sweat equity) and _
successfully get awarded grant money. He had knowledge of grant funding as he had used it before in his
bullet proof shield company. ~ ` ' ' . , '

charlie went with-me to the ranch several times while.he was in the process of writing the grants seeking t
funding to build and sell the wind turbines. l clearly recall him spending hours at the ranch's dinner table
working on the grant application. On many occasions he asked me _to assist him in the proper wording to

convey his intent. We spent many hours discussing the Jonestown Project during these 14 hour round

trip drives to the ranch as well as during our stays at the ranch.

in january of 2011»Charlie_and l flew to Phoenix, Alrizona to pick up a Ford i'~.150 that l had been using for
a real estate project in Sonora, Mexico 200,r_niles from there. We drove to the project that afternoon and

- then drove back to Tucson the next day. .A plane belonging to a_ partner of the owners of the facility The .

Blg industrial Group ) that Charlie was assembling the turbines in in Taylor picked us up in his plane and
flew us to Guaymas, Mexico`. Near there we checked out a site that they were interested in putting wind
turbines on. The next day we flew back to Tucson on their plane and drove back to Austin. That first day l
we got as far as Van Hom,_ Texas where we spent the night in a motel. i say this because for_ hours on the
drive that afternoon _and eyening from Tucson,.Cha`rlie was next tome having conversations with his-
daughter about the pmj_ect. Charlie was furlous about some time sheets that bne of his employees

named Toby was trying to falsify. Sometlme early`tliat, summer of 2011 Charlie calied'me to tell me that ’
his tire had been slashed. We both suspected Toby. ‘ 1 `

The owners' of the facility that CM Energies was working out of were going to_lnvest in CM Energies,~ but '
they wanted CM Energies to-purchase the property it was using just a small portion of with a one million
dollar down payment and a huger inflated cost. They ( Blg industrial ) were also considering investing
cash into the project and I attended the meeting with the principals and Charlie at the facility. The
potential investors brought a man of about 70 years old names Vaughn Ne_lson with them as a technical
advisor to evaluate the project Mr. Vaughn was oil the opinion that no vertical shaft wind turbine could

ever work and quoted the wind power book he wrote and referred repeatedly to a failed vertical shaft /K',pq

et

c wind turbine that he had_seen decades_ago that had not worked. He made it clear he had no experience

with vertical shaft wind turbines. That group despite assurances that they would proceed decided to
back off the project, ' ` ~ ` 1-. . .

in the summer of2011, charlie and l began conversations with some of she faculty of rees state

t Universlty about putting a wind turbine at their Fr:eem`an Ranch' Property. i-have sat on the Advisory
Board of the Business School at_Texas State University since 2006. Pro_fessor Wililam "Biil" Stapieton
attended these meetings. Biii was a Professor of Eiectricai Engineering at the University. l also saw Biil at
CM Energies' production-site working on the genelator. ' '

v Most of the doubt l had as to Charlie's ability to complete this project successfully was dispelled after.l
visitedthe machine shop facility in Taylor, Texas (BiiiBECO). The remainder of this doubt was dispelled
after Charlie has his wind turbine up and running at his Taylor_;facility. At that time, l brought a highly
respected electrical engineer from `i_’ampico, Mexioo named Poiicarpio Gorordo to Tayior to inspect the

c turbine and give me his opinion as`to its performance Policarpio was impressed and told-me that he'
would help me sell the product inMexico. l had a liviexican company formed and named it CM.Energies
de Mexlco and set out to present the product to several potential buyers along with some associates. i
wouid_have proceeded more quickiy. However, Mexico's laws were in the process of changing to allow
not only for an entity to produce its own electricity, but,allowing it to sell to third partles. Mexico's rate
structure of the CFE ( Federai Power Commission .)lis three'times' the average electrical rate in Texas. The

opportunity was huge in Mexico and the laws were changed around this time to`al|ow private entities to
_ sell electricity to commercial and industrial customers 4 ' ‘

in 2010,~ Charlie quit going to the ranch with me because he no longer had time to spare as he was
spending ali his time and effort on his company. He approached me in mid-2011 and asked me to help
him raise some equity for his company as he realized that he might run short of funding to completeali
the wind turbines for ionestown. i told Charlie that i thought l could raise the money,- but that it would -
cost him control of the company. He said he wouid§agree to that as long asit completed the Jonestown
Project. Another solution was to get purchase orders from other buyers and use the profits from these
sales to continue to fund the ionestown Project.- il`e agreed and l began making phone calls to some
potential investors. Charlie was lining up other investors at this time as well. iwas near securing a '
purchase order for four turbines as weil a's an equiilyinjection. when l received a call from Charlie telling
me that he had been arrested and was in the 'l'ravis Countyjail.. l told my' potential clients and investors '

that we were putting the project on hold indeiinite;iy and still hear from them from time to time asking
me when l will start it up again. . ' _ ' 4

A few months laterl was asked bythe prosecutor's;office if.'i would come in and talk to them about the
case. l glad to and met with them a couple of days]l_ater. l told l.ori Carter and the head prosecutor
pretty much what l am writing down now. l told thjem that the wind turbine was working and that l had

4 _ had a Mexican friend of mine who was the electrical engineer come up to check out the system before
we offered it for sale in Mexico. .As far as l`was-mnl:emed the system was ready to go and i considered it

commercially available and that that was why_l was getting purchase orders for.delivery of the turbines
into Mexico. ~ ' ‘ l ` 1

During the.trial Tamara (one'of Charlie's defense co_unseis) called me and asked me to testify as a
rebuttal witness to a statement that Lori Carter had made under oath at the trial stating that _the main
reason that they moved so quickly to arrest CharlieE lnot allowing him to finish theypro]ect) was the risk of

 

®“l

him "tieeing to Mexico in Howard l_ieed's plane"._ l have neverowne`d_ a plane and the last plane my
family owned was over 30 years ago. l have never taken Charlie to the ranch in Méxlco in a plane and l .
have lived in Austin at the same address with my wife and two children for over twenty years. l would
never have assisted Charlie in an attempt to_ ilee. Charlie was always committed to stay and clear his
name. We never even ha_d a discussion about any avoidance of his going to triai. My name appears on
his arrest warrant as being a wealthy friend of. Charlie’ s with Mexico connections that might assist Charlie
in an attempt to flee pmsecutlon. This was ridiailous. ' .

Not only have l known Charlie for over 15 years,' but l was a close friend and consultant throughout the
time he started CM Energies, designed and bullti the first wind turbines, helped Jonestown secure the

` grant, began his relationship with BABECO and was building and delivering working wind turbines to
Jonestown. i met the mayor of Jonestown on seiveral occasions and spent time with Prof. Blil Stapleton.

' lt is my firm and steadfast opinion that the only reason Charlie did not complete the Jonestown project
was that he was arrested prior to finishing the project. With almost 3 months left to complete this
contract and Charlie's determination to successfully complete it, it is my opinion that he would have
completed it, but for the arrest There was neveir any intent to_ defraud anyone, just unforeseen adverse _

cost increases and an overzealous prosecution that prevented him from having the time to recapitalize
and finish the project -

' l attest these statements are true and correct to the best of my knowledge.

f>@~»s//~?-%

Howard Vlctor Reed, Jr.

- Comes now Howard V. Reed, who has Sw_om and subscribed to this Afiidavlt before me on this 9th day of v
iune, 2014 -

 

 

o_tary i’,ubii§ ‘ §

 

 

MY commission Expmss

i‘/~"r 1 sr

18 USC 2151: Definitions Text contains those laws in effect on December 8, 2015
From Title 18-CRIMES AND CR|M|NAL PROCEDUREPART l-CR|MESCHAPTER 105-

SABOTAGE
Jump To: Source CreditAmendmentsShort Title

§2151. Definitions

*.`>~

~,\`

.\,\

As used in this chapter:

The words "war material" include arms, armament, ammunition, livestock, forage, forest
products and standing timber, stores of clothing, air, water, food, foodstuffs, fuel, supplies,
munitions, and all articles, parts or ingredients, intended for, adapted to, orsuitable for the use
of the United States or any associate nation, in connection with the conduct of war or defense
activities.

The words "war premises" include all buildings, grounds, mines, or other places wherein such
war material is being produced, manufactured, repaireg, §L